REPUBLICA DE BOLIVIA

MODELO TIPO DE |
CONTRATO DE OPERACION

ENTRE

YACIMIENTOS PETROLIFEROS
FISCALES BOLIVIANOS,

CANADIAN ENERGY ENTERPRISES C.E.E.
BOLIVIA S.R.L.

Y

MONELCO S.R.L.
CONTRATO DE OPERACION

El presente Contrato de Operacion se suscribe el 28 de octubre de 2006 entre las
partes indicadas en, y conforme a, las siguientes:

CLAUSULAS

CLAUSULA 1.
PARTES CONTRATANTES

11 Partes. Las partes de este Contrato son YACIMIENTOS
PETROLIFEROS FISCALES BOLIVIANOS (en lo sucesivo “YPFB”), una empresa
publica creada por Decreto Supremo de 21 de diciembre de 1936; CANADIAN
ENERGY ENTERPRISES C.E.E. BOLIVIA S.R.L., una compafiia constituida de
acuerdo a las leyes de la Republica de Bolivia debidamente registrada y con personeria
juridica aprobada en Bolivia por FUNDEMPRESA y que cuenta con domicilio legal en
la Ciudad de Santa Cruz de !a Sierra (en lo sucesivo “Titular”) y MONELCO S.R.L.
una compaiiia constituida de acuerdo a las leyes de la Republica de Bolivia
debidamente registrada y con personeria juridica aprobada en Bolivia por
FUNDEMPRESA y que cuenta con domicilio legal en la Ciudad de Santa Cruz de la
Sierra (en lo sucesivo “Titular.”) YPFB, el Titular y la Empresa Participante podran
oportunamente ser designados en forma individual como una “Parte” y en forma
conjunta como las “Partes”.

1.2 Participacion de las Empresas Participantes. Los porcentajes
de participacién de ias Empresas Participantes en el consorcio que conforma al Titular
son los siguientes :

EMPRESA PARTICIPANTE Porcentajes
Participacion
Canadian Energy Enterprises 50%
Monelco S.R.L 50%

1.3. Responsabilidad Solidaria. Cada una de las Empresas
Participantes sera solidariamente responsable frente a YPFB del cumplimiento de todas
y cada una de las obligaciones de| Titular conforme a este Contrato.
i

L

1.4 Operador. Canadian Energy Enterprises C.E.E. Bolivia S.R.L ha
sido designado por las Empresas Participantes como el operador bajo éste Contrato,
quién debera cumplir con las obligaciones del Titular conforme a éste Contrato en
nombre y representacién de cada una de las Empresas Participantes, en el entendido de
que el incumplimiento del operador no relevara ni liberara a ninguna de las Empresas
Participantes de su responsabilidad solidaria antes prevista. Las Empresas Participantes
podran cambiar al Operador y el Operador podra renunciar a su condicién de Operador ,
previo consentimiento por escrito por YPFB. En caso de que YPFB negara dicho
consentimiento, lo hard en forma justificada.

CLAUSULA 2.
ANTECEDENTES

YPFB celebra el presente Contrato con las Empresas Participantes de
conformidad con el Articulo 139 de la Constitucién Politica del Estado, la Ley de
Hidrocarburos No. 3058 de 17 de mayo de 2005 y el Decreto Supremo 28701,
promulgado el 1° de mayo de 2006. El presente Contrato sera autorizado y aprobado
por el Poder Legislativo conforme al Articulo 59, (5) de la Constitucion Politica del
Estado.

CLAUSULA 3.
DEFINICIONES E INTERPRETACION

3.1. Definiciones. Se establecen las siguientes definiciones para los
efectos del presente Contrato:

“Abandono” significa todas las actividades de abandono, incluyendo sin
limitacion el taponamiento y abandono de pozos, el desmontaje y retiro de plantas e
instalaciones y la restauracién de los sitios utilizados para Operaciones Petroleras de
conformidad con las Leyes Aplicables y las Practicas Prudentes de la Industria.

“Afiliada” significa, en relacidn con cualquier Persona, cualquier otra
Persona que, directa 0 indirectamente, ejerza Control sobre dicha Persona, esté sujeta al
Control por dicha Persona, o se encuentre bajo el Control comin con dicha Persona.

“Afio Calendario” o “Aiio” significa el periodo de doce (12) Meses que
comienza el primer Dia de enero y que termina el Ultimo Dia de diciembre de acuerdo al
calendario Gregoriano.

“Afio de Contrato” significa un periodo de doce (12) Meses
consecutivos, contado a partir de la Fecha Efectiva o a partir de la fecha de cualquier
aniversario del mismo.

“Area del Contrato” significa la superficie y el subsuelo
correspondiente, en la cual el Titular esta autorizado, en los términos y condiciones
establecidos en este Contrato, a llevar a cabo Operaciones Petroleras, cuya ubicacjon,

/
delimitacién y especificaciones se indican en el Anexo A, area que podra ser
modificada conforme a este Contrato y las Leyes Aplicables.

“Area de Explotacién” significa la porcién del Area del Contrato
definida en el Articulo 39 de la Ley de Hidrocarburos y en el Plan de Desarrollo
respectivo, en el entendido de que las Areas de Explotacion existentes en la Fecha
Efectiva estan indicadas en el Anexo A.

“Area de Retencin” significa la porcién del Area del Contrato definida
en el Articulo 40 de la Ley de Hidrocarburos, en el entendido de que las Areas de
Retencién existentes en la Fecha Efectiva estan indicadas en el Anexo A.

“Boliviano” o “Bs” significa la moneda de curso legal de la Republica.

“Campo” significa el drea debajo de la cual existen uno o mas
reservorios de Hidrocarburos en una 0 mas formaciones en la misma estructura o
entidad geoldgica.

“Caso Fortuito 0 Fuerza Mayor” significa todo acontecimiento
humano o natural, de caracter imprevisible y si previsible inevitable, que impida directa
 indirectamente, parcial o totalmente, el cumplimiento de las obligaciones de cada una
de las Partes bajo el presente Contrato y que no esté bajo control, no le haya sido
posible superar y no sea resultado de alguna culpa o negligencia de la Parte afectada.
Sujeto al cumplimiento de las condiciones antes estipuladas, Caso Fortuito 0 Fuerza
Mayor incluird en forma enunciativa mas no limitativa los siguientes hechos 0 actos que
impidan el cumplimiento de la Parte afectada de sus obligaciones derivadas del presente
Contrato: fendmenos de la naturaleza tales como tormentas, inundaciones, deslaves,
relampagos y terremotos; incendios; actos de guerra (declarada o no); disturbios civiles,
motines, insurrecciones, sabotajes y terrorismo; desastres de transportacion; y huelgas u
otras disputas laborales que no sean por motivo de incumplimiento de algun contrato
laboral por parte de la Parte afectada. Queda expresamente entendido que Caso Fortuito
o Fuerza Mayor no incluira dificultad econdmica 0 cambio en las condiciones de
mercado.

“Contrato” significa el presente Contrato de Operacién, incluyendo
todos los Anexos que se adjuntan al mismo (los cuales constituyen parte integral de este
Contrato), asi como todas las modificaciones 0 enmiendas que se hagan al mismo de
conformidad con sus términos.

“Control” significa el poder para dirigir, administrar o dictar la gestion
de politicas de administracion de una empresa, ya sea mediante la tenencia de las
acciones 0 de cualesquiera otros valores con derecho a voto 0 mediante cualquier otro
medio, directo o indirecto.

“Costos” significa todos los costos, inversiones, gastos y obligaciones de
las Operaciones Petroleras, incluyendo los relacionados con Operaciones de

/
/

-3-
Exploracién, Operaciones de Evaluacién, Operaciones de Desarrollo, Operaciones de
Explotacién y Abandono.

“Costos Recuperables” significa todos los Costos incurridos y
reportados por el Titular y que hayan sido aprobados por YPFB conforme al
Procedimiento Financiero y Contable.

“Cuenta de Abandono” tendra el significado establecido en la Clausula
24.6.

“Dia” significa un dia calendario.

“Dia Habil” significa los Dias lunes, martes, miércoles, jueves 0 viernes,
excepto cuando sea un Dia feriado de acuerdo con Ja legislacién de la Republica.

“Documentos Técnicos” significa todos los estudios, reportes, hojas de
calculo y bases de datos relativas al Area del Contrato o a la prestacion de los servicios
objeto del presente Contrato.

“Délares” o “US$” significa dolares de los Estados Unidos de América.

“Fases” significa las etapas en que se subdivide el Periodo de
Exploracion segun lo estipulado en la Clausula 6.

“Fecha Efectiva” significa la fecha determinada de conformidad con la
Clausula 5.

“Garantia Bancaria” significa una carta de crédito stand-by,
incondicional, irrevocable y ejecutable a su sola presentacién, emitida a favor de YPFB
por un banco extranjero con una calificacién de emisor de largo plazo en moneda
extranjera de al menos A- segun la calificadora de riesgo Standard & Poors o Fitch, A3
segun la calificadora de riesgo Moody’s, 0 un nivel de calificacién equivalente en caso
de tratarse de cualquier otra calificadora internacional. que de acuerdo con la Clausula
18.2 garantiza el cumplimiento de las UTE aplicables a la Fase correspondiente,
garantia que debera tomar la forma especificada en el Anexo B.

“Garantia de Cumplimiento” significa la garantia de cumplimiento del
Contrato y las obligaciones del Titular bajo el Contrato, de acuerdo con el modelo del
Anexo C, que sera otorgada por la casa matriz del Titular.

“Hidrecarburos” significa los compuestos de carbono e hidrégeno,
incluyendo los elementos asociados, que se presentan en la naturaleza, ya sea en el
suelo o en el subsuelo, cualquiera sea su estado fisico, que conforman el Gas Natural,
Petréleo y sus productos derivados.
“Hidrocarburos de Insumo” significa los Hidrocarburos utilizados
como combustible en las Operaciones Petroleras, quemados, venteados o reinyectados
al yacimiento, en la manera y cantidades aprobadas por el Ministerio, Hidrocarburos
que seran controlados y certificados por YPFB.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos
los Hidrocarburos de Insumo, y que seran recibidos por YPFB en el Punto de
Fiscalizacion, los cuales seran controlados y certificados por YPFB de acuerdo a lo
establecido en la Ley de Hidrocarburos.

“Hidrocarburos Producidos” significa el volumen total de
Hidrocarburos extraidos por el Titular en Boca de Pozo en el Area del Contrato.

“IDH” significa el Impuesto Directo a los Hidrocarburos aplicable bajo
la Ley de Hidrocarburos y su reglamento.

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos No. 3058
del 17 de mayo de 2005, segun la misma sea modificada, o cualquier legislacién que la
sustituya.

“Leyes Aplicables” significa la Constitucién Politica del Estado, las
leyes, reglamentos, decretos, sentencias constitucionales, resoluciones administrativas y
demas normas promulgadas por cualquier autoridad competente en la Republica y que
se encuentren en vigor en el momento de que se trate.

“Materiales” significa todos los materiales, maquinarias, equipos,
herramientas, repuestos, articulos, suministros y otros, adquiridos, suministrados,
arrendados 0 poseidos de cualquier otra forma para su utilizacién en las Operaciones
Petroleras.

“Mes” significa un periodo consecutivo que comience a partir de un Dia
especifico en un Mes Natural y que termina el mismo Dia del Mes Natural siguiente o,
de no existir, el siguiente Dia.

“Mes Natural” significa un mes calendario.

“Ministerio” significa el Ministerio de Hidrocarburos y Energia de la
Republica 0 cualquier otro nombre que éste adopte.

“Operaciones de Desarrollo” significa todas las actividades llevadas a
cabo de conformidad con un Plan de Desarrollo para desarrollar un Campo que ha sido
declarado comercialmente explotable, incluyendo, sin limitacién, las actividades
relacionadas con: la perforacién, profundizacién y terminacién de Pozos; proyectos de
recuperacion primaria, secundaria y mejorada, asi como mantenimiento de presién; la
ingenieria, construccién y ereccién 0 tendido de instalaciones o plantas de produccién
(incluyendo, sin limitacion: separadores; compresoras; generadores; bombas y tanques;
lineas de recoleccién, ductos y todas las instalaciones que se requiere sean instaladas
para la produccién, mantenimiento de presién, tratamiento, almacenamiento y
transporte de Hidrocarburos); la adquisicién y procura de todos los Materiales que
puedan ser requeridos 0 convenientes para las actividades anteriormente indicadas; y
todas las operaciones auxiliares y actividades requeridas 0 convenientes para optimizar
la conduccion 0 resultado de las actividades anteriormente indicadas.

“Operaciones de Evaluacién” significa todas las actividades llevadas a
cabo para evaluar los limites y la capacidad de produccién de un Campo, incluyendo,
sin limitacién: estudios geoldgicos y geofisicos; perforacion de Pozos para evaluacién:
estudios de reservas y otros estudios (incluyendo los reportes y estudios a que se refiere
la Clausula 6.17); y todas las operaciones auxiliares y actividades requeridas o
convenientes para optimizar la conduccion 0 resultado de las actividades anteriormente
indicadas.

“Operaciones de Exploracién” significa todas las actividades
conducidas con miras a descubrir Hidrocarburos, incluyendo, sin limitacion: todos los
estudios y actividades = geoldgicos,  aerofotogramétricos, _ gravimétricos,
magnetométricos, sismicos, geoquimicos y otros estudios y actividades (incluyendo
interpretaciones, andlisis y estudios relacionados) que tengan como objeto la
investigacion debajo de la superficie para la ubicacién adecuada de los Pozos; la
perforacién, equipamiento y prueba de Pozos; la adquisicién y procura de todos los
Materiales requeridos 0 convenientes para llevar a cabo las actividades anteriores; y
todas las operaciones auxiliares y actividades requeridas 0 convenientes para optimizar
la conduccion y los resultados de las actividades antes indicadas.

“Operaciones de Explotacién” significa todas las actividades \levadas a
cabo bajo el presente Contrato para la operacion y mantenimiento de la produccién de
un Campo, incluyendo de forma enunciativa y no limitativa, la perforacién de Pozos de
desarrollo y de produccién, tendido de lineas de recoleccion, construccion e instalacion
de plantas de almacenaje, de procesamiento y separacidn de liquidos y licuables, de
recuperaciOn primaria, secundaria y mejorada y toda otra actividad en el suelo y el
subsuelo dedicada a la produccién, separacién, procesamiento, compresién y
almacenaje de Hidrocarburos.

“Operaciones Petroleras” significa todas las Operaciones de
Exploracion, Operaciones de Evaluacién, Operaciones de Desarrollo, Operaciones de
Explotacién y Abandono que se Ileven a cabo conforme a este Contrato.

“Partes” significa YPFB y el Titular.

“Periodo de Exploracién” significa el periodo para llevar a cabo
Operaciones de Exploraci6n, seguin lo establecido en el Anexo E.

-6- y
“Periodo de Retencién” significa el plazo durante el cual el Titular
ejerce el derecho de retencion de conformidad con el Articulo 40 de la Ley de
Hidrocarburos.

“Persona” significa cualquier persona natural 0 juridica.

“Plan de Desarrollo” significa la programacion de actividades que debe
ejecutar el Titular después de la Declaratoria de Comercialidad, para asegurar la
eficiente explotacion de las reservas de Hidrocarburos en el Area del Contrato.

“Pozo” significa cualquier apertura efectuada en el suelo mediante
perforacién o cualquier otra forma con el propdésito de descubrir o extraer
Hidrocarburos, para inyeccion o para obtener datos relacionados con un yacimiento.

“Practicas Prudentes de la Industria” significa las practicas, métodos,
estandares y procedimientos generalmente aceptados y acatados por operadores
prudentes, habiles, diligentes y con experiencia en materia de la exploraci6n, desarrollo
y produccién de Hidrocarburos, y que en el momento en cuestiOn, en el ejercicio de un
juicio razonable y a la luz de los hechos conocidos al momento de tomar una decision,
se consideraria que obtendrian los resultados y finalidades planeados, maximizando los
beneficios econdmicos de la explotacién de los yacimientos dentro del Area del
Contrato.

“Presupuesto” significa una estimacién de Costos de todas las partidas
incluidas en un Programa de Trabajo preparado en apego al Procedimiento Financiero y
Contable e incluyendo como minimo el desglose de las partidas presupuestales
correspondientes a Pozos, instalaciones, estudios, sismica, gastos generales y
administrativos y Abandono.

“Presupuesto de Abandono” tendra el significado establecido en la
Clausula 24.4

“Procedimiento Financiero y Contable” significa el Procedimiento
Financiero y Contable estipulado en el Anexo D.

“Produccién Comercial Regular” significa la produccién regular y
sostenida de cualquier Campo, después de tomar en cuenta todos los factores
financieros y operacionales, factores que serdn propuestos por el Titular en el Plan de
Desarrollo sujeto a la aprobacion de YPFB.

“Programa de Trabajo” significa un programa pormenorizado de las
Operaciones Petroleras propuestas por el Titular y de los tiempos requeridos para cada
categoria de Operaciones Petroleras, que estard sujeto a la aprobacion de YPFB.
“Programa Minimo de Exploracién” significa las UTE que el Titular
esta obligado a llevar a cabo en cada Fase del Periodo de Exploracién, de acuerdo con
la Clausula 6.7 y el Anexo E.

“Punto de Fiscalizacién” significa el punto designado por YPFB, donde
se mediran y verificaran los Hidrocarburos Netos, segtin lo establece la Ley de
Hidrocarburos y el presente Contrato.

“Republica” significa la Republica de Bolivia.

“Retribucién del Titular” significa el pago al Titular de los Costos
Recuperables y su utilidad de acuerdo a lo establecido en el presente Contrato.

“Subcontratistas” significa aquellas Personas que lleven a cabo
Operaciones Petroleras a solicitud y por cuenta del Titular conforme a la Clausula 16.

“Titular” tendra el significado establecido en la Clausula 1.1.

“Trimestre” significa cualquier periodo de tres (3) Meses naturales que
comienza el 1° de enero, 1° de abril, 1° de julio 6 1° de octubre de cualquier afio.

“Unidad de Seguimiento y Control” significa la unidad supervisora de
la ejecucion de las Operaciones Petroleras, que sera nombrada por las Partes en sujecion
a la Ley de Hidrocarburos, sus reglamentos y la Clausula 25.

“Unidades de Trabajo de Exploracién (“UTE”)” significa las
obligaciones de trabajo, y su equivalencia en dinero, que el Titular debera ejecutar
durante el Periodo Inicial de Exploracién y durante el Periodo Adicional de Exploracion
(de haberlo), conforme a lo dispuesto en Ja Clausula 6.

“Valor Remanente” significa el valor remanente de los Hidrocarburos
Netos, después de pagar el IDH, las Regalias y Participaciones, segin lo dispuesto por
la Ley de Hidrocarburos.

3.2 Otras Definiciones. Todos los demas términos utilizados en el
presente Contrato y definidos en la Ley de Hidrocarburos tendran el significado
atribuido a los mismos en la Ley de Hidrocarburos.

3.3. Singular y Plural. Los términos definidos en la Clausula 3.1
podran ser utilizados en el presente Contrato tanto en el singular como en el plural.

3.4 Encabezados y Referencias. Los encabezados de las Clausulas
del presente Contrato han sido insertados inicamente para propésitos de referencia y no
afectaran la interpretacion del mismo. Toda referencia en el presente Contrato a
“Cldusulas” 0 “Anexos” se entendera como referencia a las Clausulas y Anexos del
presente Contrato, salvo que se indique !o contrario.

-8-
YC

CLAUSULA 4.
OBJETO DEL CONTRATO

4.1 Qbjeto. Ei presente Contrato tiene por objeto la ejecucién por
parte del Titular de todas las Operaciones Petroleras dentro del Area del Contrato, a su
exclusiva cuenta y riesgo, de conformidad con lo establecido por la Ley de
Hidrocarburos y los términos y condiciones del presente Contrato, a cambio de recibir
de YPFB la Retribucién del Titular. Para este fin, el Titular cubrird todos los Costos y
proveera todo el personal, tecnologia, instalaciones, Materiales y capital necesarios para
la realizacién de las Operaciones Petroleras. YPFB no asumira ningun riesgo ni
responsabilidad con respecto a las Operaciones Petroleras o los resultados de las
mismas.

42 Area del Contrato. Para los efectos de este Contrato el Area del
Contrato comprende:

Denominacién del Area: Warnes, Campo Warnes
Ubicacién del Area: Zona 20

Departamento(s): Santa Cruz de la Sierra
Superficie total: Parcelas 0,73 — Hectareas 1.825,00
Zona: Tradicional

Seguin se indica con més detalle en el Anexo A. El Area del Contrato
podra ser modificada conforme a este Contrato y las Leyes Aplicables.

4.3 No Otorgamiento de la Propiedad. Este Contrato no confiere
al Titular en ningin momento ningtin derecho de propiedad sobre los yacimientos de
Hidrocarburos, los cuales son y permaneceran en todo momento en propiedad del
Estado. Asimismo, este Contrato no confiere al Titular en ningin momento ningin
derecho de propiedad sobre los Hidrocarburos Producidos, los cuales seran y
permaneceran en propiedad de YPFB.

CLAUSULA 5.
PLAZO DEL CONTRATO

5.1 Fecha Efectiva. Este Contrato entrara en vigencia, después de su
aprobacién por parte del Poder Legislativo, en la fecha de protocolizacién ante Notario
de Gobierno (la “Fecha Efectiva”).

5.2 Plazo. El término del presente Contrato es de Treinta y un (31)
Afios de Contrato, computables a partir de la Fecha Efectiva, salvo que sea terminado

-9-
anticipadamente de acuerdo con lo establecido en el presente Contrato o en las Leyes
Aplicables.

CLAUSULA 6.
PERIODO DE EXPLORACION

6.1. Periodo_Inicial_de_Exploracién. El Periodo Inicial de
Exploracion tendra la duracién especificada en el Anexo E y se subdividira en las Fases
indicadas en dicho Anexo E.

6.2 Periodo Adicional de Exploracién. Con respecto a las partes

del Area del Contrato en las que se considere necesario otorgar un Periodo Adicional de
Exploracion, YPFB determinara la duracion de dicho periodo y de las Fases en las
cuales el mismo se subdividira, asi como las UTE y los voltimenes de trabajo a ser
ejecutados en cada Fase. El Periodo Adicional de Exploracién aplicable a ciertas partes
del Area del Contrato esta indicado en el Anexo E.

6.3 Renuncia y Devolucién de Areas. El Titular podra renunciar a
sus derechos con respecto a cualquier porcién del Area del Contrato mediante
notificacién por escrito a YPFB con sesenta (60) Dias de anticipacién, siempre y
cuando el Titular haya cumplido con sus correspondientes obligaciones bajo este
Contrato hasta ese momento. Al finalizar cada Fase del Periodo de Exploracién el
Titular llevara a cabo la renuncia y devolucién de areas de acuerdo con los Articulos 36
y 37 de la Ley de Hidrocarburos y con el Reglamento correspondiente.

6.4  Retencién de Campos. Si el Titular efecttia un descubrimiento
de uno o mas Campos que no puedan ser declarados comerciales por las causas
establecidas en el Articulo 40 de la Ley de Hidrocarburos, el Titular podra retener el
Campo por un plazo que sera fijado por YPFB de acuerdo con las condiciones
especificas de tal Campo y que en ningun caso implicard una prorroga del plazo
estipulado en la Clausula 5.2. Durante el Periodo de Retencidn, el Titular debera
cumplir con to establecido en el reglamento respectivo. El Periodo de Retencién
aplicable a ciertas Partes del Area del Contrato esta indicado en el Anexo E.

6.5 Programa de Trabajo y Presupuesto para Operaciones de
Exploracién. Durante el Periodo de Exploracién, el Titular debera presentar a YPFB
para su aprobacion los Programas de Trabajo y Presupuestos anuales, los cuales deberan
incluir las obligaciones relativas a las UTE de acuerdo con lo estipulado en esta
Clausula 6. El] Programa de Trabajo y Presupuesto para el primer Afio del Contrato
debera ser presentado dentro de los noventa (90) Dias siguientes a la Fecha Efectiva.
Como resultado de los avances de los trabajos de exploracion, el Titular podra realizar
cambios al Programa de Trabajo y Presupuesto aprobados, siempre que cuente con la
aprobacion previa a dichos cambios por parte de YPFB.

6.6  Notificacién_y Condiciones para Proceder_con la Siguiente
Fase. Con treinta (30) Dias de anticipacion al vencimiento del término de la Fase en la

ed

que se encuentre, el Titular debera notificar a YPFB su decision de ingresar a la
siguiente Fase. El derecho del Titular de ingresar a la Fase siguiente a aquella en la que
se encuentre, estara sujeto al cumplimiento oportuno de sus obligaciones de ejecucion
de las UTE para la Fase en la que se encuentre. En caso de que el Titular decida
continuar, junto con la notificacion debera entregar a YPFB para su aprobacién, el
Programa de Trabajo y Presupuesto para la siguiente Fase. Si el Titular no efectua la
notificaci6n o no entrega la Garantia Bancaria dentro de este plazo, se aplicara lo
establecido en la Clausula 23.1(a) en relacion con la porcién del Area del Contrato en
cuestion,

6.7 Programa Minimo de_ Trabajo _para__el__Periodo__de
Exploracién. La duracién de cada Fase del Periodo de Exploracién, los volimenes de

trabajo y actividades que el Titular deberd realizar, y su equivalente en UTE asi como
en dinero, se encuentran especificados en el Anexo E.

6.8  Volumenes de Trabajos. La cantidad de UTE a realizar en cada
Fase sera establecida en volimenes de trabajos, incluyendo, sin limitacion, kilometros
sismicos y pozos de exploracion. Los volimenes de trabajos seran aprobados por
YPFB y su cumplimiento sera condicién indispensable para evaluar y certificar el
cumplimiento de la obligacion relativa a las UTE. La ejecucién de las UTE sera
realizada por el Titular conforme a lo establecido en el reglamento aplicable.

6.9  Traspaso de UTE. Las UTE realizadas por el Titular en exceso
de aquellas requeridas en cualquier Fase, seran acreditadas a favor del Titular, a cuenta
de las obligaciones de UTE que tenga que realizar en las siguientes Fases.

6.10 UTE No Cumplidas. Si por causas no atribuibles a YPFB 0 a
Caso Fortuito 0 Fuerza Mayor, el Titular no cumpliera las actividades incluidas en el
Programa de Trabajo, al final de cada una de las Fases, pagaré a YPFB el valor de las
UTE no realizadas. Estos valores seran los consignados en el Presupuesto
correspondiente y no seran considerados Costos Recuperables. Si el objetivo de la
actividad se cumpliera plenamente sin utilizar la cantidad de UTE asignada, la
diferencia sera sumada a la cantidad de UTE por cumplir, correspondiente a la siguiente
Fase. Asimismo, si el Titular no puede terminar cualquier actividad por razones
técnicas debidamente justificadas a satisfaccion de YPFB, el Titular no estaré obligado
a pagar las penalidades previstas en esta Clausula 6.10 pero debera cumplir con la UTE
faltantes en actividades relativas a Ja siguiente Fase. En aquellos casos en que proceda
el pago de penalidades conforme a esta Clausula 6.10, si el Titular no realiza el pago
correspondiente, YPFB podra hacer efectiva la Garantia Bancaria correspondiente a la
Fase en cuestién sin perjuicio de aplicar las disposiciones de la Clausula 23.1.

6.11 Perforaci6n de Pozos. Antes de perforar un Pozo, el Titular
presentara a YPFB el programa de perforacién y el Presupuesto para el mismo con el
estimado de la profundidad, junto con las especificaciones técnicas que sean requeridas,
segiin su interpretacion de la informacién sismica. Una vez aprobado el programa, el
Titular estar obligado a perforar el Pozo como minimo hasta la profundidad estimada y

-ll-
dentro de las especificaciones técnicas requeridas, excepto cuando existan causas
justificadas aprobadas por YPFB. El Titular debera someter a la aprobacién de YPFB
los programas especificos de perforacién y Presupuestos para cada Pozo, con la debida
anticipacién antes de la fecha de inicio de su ejecucion.

6.12 Reportes de Perforaci6n. Durante la perforacién de un Pozo
exploratorio y hasta la terminacion de las operaciones de perforaci6n, el Titular enviara
a YPFB de forma diaria y semanal, un reporte de perforacidn en el cual se indicara entre
otros: las operaciones realizadas, la profundidad alcanzada, 1a evidencia de
hidrocarburos y cualquier otra informacion de importancia, tal como los resultados de
los registros eléctricos que realice el Titular.

6.13 Pruebas de Formacién. Si el Titular decide realizar una prueba
de formacién en un Pozo exploratorio notificara tal decision a YPFB con diez (10) Dias
Habiles de antelacién al comienzo de la prueba de formacién. Conjuntamente con la
notificacién el Titular enviara a YPFB el programa previsto para la realizacion de la
prueba de formacién. YPFB se reserva el derecho de requerir al Titular la realizacion
de tales pruebas y registros si asi lo considera razonable.

6.14 Notificaci6n de Resultados. Una vez efectuada la prueba de
formaci6n, el Titular remitira a YPFB los datos que emergen directamente de la prueba,
dentro de los quince (15) Dias Habiles siguientes contados a partir de la finalizacién de
ésta. En un plazo de noventa (90) Dias desde la finalizacidn de las pruebas de
formacion, el Titular remitira a YPFB la informacién relevante conjuntamente con los
estudios técnicos e informes post prueba de formacién. Asimismo realizara una
recomendacion preliminar sobre la conveniencia 0 no de realizar una evaluacion sobre
el posible Descubrimiento. YPFB analizara Ja informacién presentada y hard conocer al
Titular las observaciones que estime pertinentes en un plazo de diez (10) Dias Habiles.

6.15 Programa de Evaluaci6n. E] Titular presentara a YPFB para su
aprobacién el Programa de Trabajo para Operaciones de Evaluacién con su
correspondiente Presupuesto, en un plazo de noventa (90) Dias contados a partir de que
concluya la perforacién del Pozo exploratorio en cuestién que comprendera todas las
operaciones necesarias para la evaluacion del Descubrimiento conforme a las Practicas
Prudentes de la Industria. El Programa de Trabajo incluira como minimo lo siguiente:

(a) mapa y coordenadas del area del prospecto que sera evaluado;

(b) informe de los estudios y trabajos realizados que llevaron al
Descubrimiento de Hidrocarburos;

(c) estudios sismicos a realizar;

(d) cantidad estimada y ubicacién posible de los Pozos de evaluacién
a perforar;

-12-
(e) programas preliminar de perforacién para los Pozos de
evaluacion;

(f) medidas de seguridad y proteccién ambiental relacionadas con las
Operaciones de Evaluacion; y

(g) programa de ejecucién de las Operaciones de Evaluacion.

YPFB emitira su aprobacién o no al Programa de Trabajo y el
correspondiente Presupuesto en un plazo de treinta (30) Dias.

Una vez aprobado por YPFB el Programa de Trabajo y el Presupuesto, el
Titular iniciara la ejecucién del Programa de Trabajo de acuerdo al cronograma
establecido. Posteriormente, y en cualquier momento, el Titular podra presentar para la
aprobacién de YPFB modificaciones al Programa de Trabajo para las Operaciones de
Evaluacién y Presupuesto.

6.16 Hidrocarburos Extraidos durante los Periodos de Pruebas.
Los Hidrocarburos obtenidos en la produccién de prueba para determinar las

caracteristicas del Campo y los caudales de produccion, se entregaran a YPFB en un
lugar previamente acordado por las Partes, en caso de que tal entrega y recepcién sea
posible. Dichos hidrocarburos seran contabilizados como parte de los Hidrocarburos
Netos cuando sean entregados en el punto acordado.

6.17 Reporte de Evaluacién. Una vez terminadas las Operaciones de
Evaluaci6n, el Titular presentara a YPFB, en un plazo de cuarenta y cinco (45) Dias, un
informe detallado al respecto, segtin lo establecido en el Reglamento de Devolucién y
Retencion de Areas.

CLAUSULA 7.
PERIODO DE EXPLOTACION

7A Declaratoria_de_Comercialidad. Una vez efectuado un
Descubrimiento Comercial, el Titular debera presentar la Declaratoria de Comercialidad
a YPFB para su aprobacién, acompafiada de toda la informacion especificada en el
reglamento aprobado por la autoridad estatal competente, en un plazo no mayor de
treinta (30) Dias contados a partir de la fecha de entrega del reporte de evaluacion a que
se refiere la Clausula 6.17

7.2. Consideraciones para la Elaboracién del Plan de Desarrollo.
Una vez presentada la Declaratoria de Comercialidad de un Campo, YPFB notificaré al
Titular el destino esperado de la producci6n futura del mismo, asi como los contratos de
comercializacién y transporte bajo los cuales YPFB vendera y transportara dicha
produccién. YPFB mantendra informado al Titular sobre cualquier cambio a los
términos y condiciones de dichos contratos. Cuando los Hidrocarburos a ser producidos
en el Campo en cuestién, requieran la apertura de nuevos mercados o la contratacién de

-13-
nueva capacidad de transporte, el Titular brindara, en los términos permitidos por las
Leyes Aplicables, su apoyo y pericia técnica a YPFB durante la negociacién de
contratos de comercializacién y/o transporte. Para tal efecto, YPFB y el Titular
coordinaran sus esfuerzos para lograr la mejor valorizacién posible de los
Hidrocarburos a ser producidos en el Campo, en el entendido de que YPFB mantendra
el control sobre la comercializacion y el poder de decision con respecto a los contratos
de comercializacién y transporte. YPFB y el Titular celebraran un Acuerdo de Entrega
de Hidrocarburos en el cual se debera establecer las condiciones de entrega para el
Campo (volumen, evolucién del perfil de produccién, paradas de mantenimiento. fuerza
mayor, etc.), que refleje las condiciones de los contratos de comercializacién. En este
acuerdo se establecera el precio al cual los Hidrocarburos seran valorizados de
conformidad con los contratos de comercializacion.

73 Suspensién del Plan de Desarrollo. Antes de que el Titular
invierta cantidades substanciales conforme al Plan de Desarrollo. Programas de Trabajo
y sus respectivos Presupuestos, el Titular podra suspender sin responsabilidad la
implementacién de dicho Plan de Desarrollo y Programas de Trabajo cuando YPFB no
cuente con los contratos referidos en la Clausula 7.2 0 se presentaren retrasos en la
construccién de la capacidad de transporte requerida conforme a lo establecido por
YPFB. Cuando dejen de presentarse dichas circunstancias, el Titular debera
inmediatamente actualizar y reasumir la implementacion del Plan de Desarrollo y los
Programas de Trabajo de que se trate.

7A Plan de Desarrollo. Dentro del plazo de ciento ochenta (180)
Dias contados a partir de la fecha de la notificacion al Titular referida en la primera
oracién de la Clausula 7.2, el Titular debera presentar a YPFB, para su aprobacién, un
Plan de Desarrollo del o los Campos, basado en la combinacién de factores técnicos,
econdémicos y de mercado que hagan rentable su explotacion, incluyendo como minimo
lo siguiente:

(a) una descripcién del desarrollo propuesto para el Campo y de su
programa gerencial;

(b) detalles sobre: (i) el trabajo geolégico y de yacimientos
efectuado, junto con los perfiles de simulacién de produccién, con el fin de obtener la
mejor alternativa de agotamiento; (ii) las instalaciones de produccidén, tratamiento y
transporte a ser ubicadas en el Area del Contrato; (iii) instalaciones de transporte y
almacenaje para Hidrocarburos desde el Area del Contrato: y (iv) instalaciones,
independientemente de su ubicacién, que estén conectadas con cualquiera de las
instalaciones mencionadas en (ii) y (iii) anteriores, y que (0 cuya operacién) puedan
afectar la integridad, administracién u operacién de éstos;

(c) los perfiles de produccién para todos los Hidrocarburos,

incluyendo las posibles inyecciones durante la duracién del Desarrollo, incluyendo el
comienzo de la produccién;

-14- ~
(d) la fecha de inicio proyectada para la Produccién Comercial
Regular;

(e) una propuesta de cronograma para el cumplimiento de las
obligaciones establecidas en el Titulo VII, Capitulo I de la Ley de Hidrocarburos;

(f) una propuesta del Titular para garantizar la seguridad, salud y
bienestar de las personas que participen o estén relacionadas con las Operaciones
Petroleras;

(g) las propuestas del Titular para: (i) la utilizacidn de bienes y
servicios bolivianos: (ii) entrenamiento y empleo de ciudadanos y _ residentes
permanentes de Bolivia; y (iii) el procesamiento de Hidrocarburos;

(h) los Costos de capital estimados que cubran las Operaciones de
Desarrollo;

(i) informe de reservas probadas, probables y posibles, los
parametros de produccion, el nimero y espaciamiento de los Pozos, sus ubicaciones y
profundidades, asi como las instalaciones, equipos e infraestructura;

G) plan de instalaciones dentro y fuera del Area del Contrato,
incluyendo almacenamiento y transporte, y plazos programados de ejecucién de las
distintas fases del Plan de Desarrollo;

(k)  propuesta de ubicacién del Punto de Fiscalizacion, asi como los
sistemas de medicién y calibracion para la fiscalizacion de los Hidrocarburos;

() programa de las actividades e inversiones hasta el inicio de la
Produccién Comercial Regular del Campo; y

(m) cualquier otro dato e informacién razonablemente solicitado por
YPFB que sea relevante para la aprobacién del Plan de Desarrollo.

YPFB emitira su aprobacion o no al Plan de Desarrollo basado en la
combinacién de factores técnicos, econdmicos y de mercado que hagan rentable su
explotacién en un plazo de treinta (30) Dias.

7.5 Desarrollo de Campo. El Titular debera comenzar las
Operaciones de Desarrollo del Campo dentro de ciento ochenta (180) Dias a partir de la
fecha de aprobacién del Plan de Desarrollo por YPFB e implementarlo de forma
ininterrumpida a partir de ese momento.

7.6 Modificacién al Plan de Desarrollo. El Titular podra presentar
para la aprobacién de YPFB modificaciones al Plan de Desarrollo. El Titular no podra

- 4

ee

implementar tales modificaciones hasta que cuente con la aprobacién previa y por
escrito de YPFB.

7.7 Incumplimiento de Presentacién del Plan de Desarrollo. Si
después de aprobada la Declaratoria de Comercialidad, el Titular no presenta a YPFB

para su aprobacién el Plan de Desarrollo en el plazo establecido, el presente Contrato se
dara por terminado con respecto a la porcion del Area del Contrato en cuestién, de
acuerdo con lo establecido en la Clausula 23.1.

7.8  Descubrimiento Comercial que se Extienda Fuera del Area

del Contrato. Si un Descubrimiento Comercial se extiende a areas fuera del Area del
Contrato, se aplicara el Articulo 45 de la Ley de Hidrocarburos.

. 7.9 Desarrollo de Areas de Explotacién. El Titular desarrollara las
Areas de Explotacion de acuerdo con los Planes de Desarrollo, Programas de Trabajo y
Presupuestos aprobados por YPFB de conformidad con esta Clausula 7.

7.10 Programas de Trabajo y Presupuestos. E] primer Programa de
Trabajo y Presupuesto para el Afio en que se aprobé el Plan de Desarrollo se presentara
por el Titular a YPFB, para su aprobacion, antes del 30 de septiembre del Afio anterior.
Los Programas de Trabajo y Presupuestos para los Afios subsiguientes seran
presentados por el Titular a YPFB, para su aprobacion, antes del primero de noviembre
del Ajio anterior. Cualquier modificacién a dichos Programas de Trabajo y
Presupuestos requerira también de la aprobacion de YPFB.

7.11  Inversién Después _del Punto de Fiscalizacién. | Titular

deberd incluir en el Plan de Desarrollo las instalaciones necesarias para transportar los
Hidrocarburos Netos desde el Punto de Fiscalizacion hasta un sistema de Transporte.
Los Costos en que incurra el Titular con motivo de tales inversiones seran considerados
Costos Recuperables.

7.12 Caudal de Produccién. A partir del Afio en que se prevea el
inicio de la Produccién Comercial Regular, el Titular incluira en sus Programas de
Trabajo un pronéstico de produccién por Pozo y por Campo. El caudal de produccién
propuesto por el Titular estara sujeto a la aprobacion de YPFB, que ademas tendra la
facultad de modificarlo en el marco de las condiciones técnicas especificas del Campo.
El Titular debera llevar a cabo las Operaciones de Explotacién acorde con los
volumenes de produccién aprobados, incluyendo cualquier modificacién a los mismos
que YPFB hubiese dispuesto.

7.13 Modificaciones_del_Caudal_de_Produccién. Cuando por
razones técnicas y justificadas, durante un periodo de treinta (30) Dias, existan
variaciones de mas del diez por ciento (10%) respecto al caudal de produccién
aprobado, en un plazo de quince (15) Dias contados a partir de concluidos los treinta
(30) Dias anteriormente establecidos, el Titular propondra las modificaciones

-16-
debidamente justificadas al caudal de produccién, las cuales estardn sujetas a la
aprobacion de YPFB.

7.14 Incumplimiento_de Comenzar_Operaciones_de Desarrollo.
Transcurridos treinta (30) Dias a partir de la fecha de aprobacién de un Programa de

Trabajo y Presupuesto por YPFB, sin que el Titular haya iniciado las Operaciones de
Desarrollo en el Campo correspondiente, YPFB podra dar por terminado este Contrato
con respecto a dicho Campo, de acuerdo a lo establecido en la Clausula 23.1(c).

7.15 Mercado Interno. En caso de desabastecimiento en el mercado
interno de Hidrocarburos o de necesidades adicionales del mismo, YPFB destinara una
parte de la produccién comercial de Hidrocarburos al referido mercado, de conformidad
con la Ley de Hidrocarburos. YPFB y el Titular buscaran conjuntamente soluciones
técnicas y comerciales para satisfacer esta demanda adicional. En caso de que las
necesidades adicionales requieran el Desarrollo de un Campo en el Area del Contrato,
YPFB y el Titular deberin acordar conjuntamente las condiciones técnicas y
comerciales que viabilicen el desarrollo del Campo. Esta comercializacién de parte de
YPFB se repartira de forma equitativa entre los distintos Campos en produccion y
nuevos proyectos de desarrollo en la Republica.

7.16  Renuncia. Tratandose de Areas en Explotacién, el Titular podra
renunciar a sus derechos con respecto a cualquier porcion del Area del Contrato
mediante notificacién por escrito a YPFB con ciento ochenta (180) Dias de
anticipacién, siempre y cuando el Titular haya cumplido con sus correspondientes
obligaciones bajo este Contrato hasta ese momento.

CLAUSULA 8.
MEDICION DE LOS HIDROCARBUROS NETOS

De conformidad con el Articulo 18 de la Ley de Hidrocarburos, para
efectos de pago de Regalias, Participaciones e IDH, asi como para el calculo de la
Retribucion del Titular, la medicion de los Hidrocarburos Netos se realizara conforme a
las Practicas Prudentes de la Industria y las reglas y procedimientos siguientes:

8.1 Volumen_y Calidad. EE] volumen y la calidad de los
Hidrocarburos Netos deberan medirse y determinarse de forma continua en los Puntos
de Fiscalizacién, de acuerdo con las normas establecidas en el reglamento
correspondiente. YPFB deberd proceder a verificar los volimenes y la calidad de los
Hidrocarburos Netos recibidos en el Punto de Fiscalizacién para su posterior
certificacién al Ministerio.

8.2 Equipos de Medicién. Los equipos de medicién deberan contar

con la aprobacion de YPFB, quien verificaraé el cumplimiento de las normas
establecidas en el reglamento correspondiente.
8.3 Instalacién, QOperacién, Mantenimiento Calibracién_del
Equipo de Medicién. La instalacién, operacién, mantenimiento y calibracién de os
equipos de medicién estaran a cargo del Titular, bajo la supervision de YPFB. El
Titular podra realizar las acciones anteriormente mencionadas por si mismo 0 a través
de terceros, manteniéndose siempre el Titular como responsable ante YPFB.

8.4  Certificacién_del_ Equipo _de Medicién. La verificacién y
certificacion de que los equipos de medicion estan aptos y miden los volimenes y la
calidad de Hidrocarburos dentro de los parametros de exactitud establecidos por YPFB,
se realizara con una frecuencia de tres (3) Meses por una compafiia independiente
aprobada por YPFB.

8.5  Registros. El Titular debera llevar registros completos y exactos
de todas las mediciones de los Hidrocarburos Netos, debiendo entregar a YPFB copia
auténtica de dichos registros. Los representantes de YPFB y de las autoridades
competentes tendran acceso, en dias y horas habiles y previa notificacién al Titular, a
inspeccionar dichos registros y tendran derecho a inspeccionar y examinar los equipos
de medicion y graficos, asi como efectuar junto con el Titular las pruebas de calibracion
en los periodos acordados, con la finalidad de establecer los factores admisibles de
correccién por temperatura, presién, gravedad especifica y otros.

8.6 Mal Funcionamiento_del Equipo de Medicién. Si como
resultado de cualquier examen o prueba, resulta que cualquiera de los componentes de

los equipos de medicién esta fuera de especificacién, descompuesto 0 ajustado
incorrectamente, el Titular, a costa suya, debera repararlo inmediatamente y asegurarse
de que se encuentra en correcto estado de funcionamiento en un plazo no mayor a
setenta y dos (72) horas luego de haberse detectado el desperfecto o de recibir la
notificacién de este hecho por parte de YPFB.

8.7. Reemplazo del Equipo de Medicién. Si el Titular decide por
causas debidamente justificadas reemplazar cualquier instrumento o aparato de

medicién, lo notificara a YPFB con dos (2) Dias Habiles de anticipacion para que sus
representantes estén presentes cuando la operacion se lleve a cabo.

8.8 Incumplimiento de la Obligacién de Reemplazo del Equipo de
Me n. Si el Titular incumpliera con la reparacion o el reemplazo de los

componentes del equipo de medicién en los plazos sefialados en esta Clausula 8, estara
sujeto a las sanciones y disposiciones sefialadas en el reglamento correspondiente.

8.9 Situacibn de Emergencia. No se permitira que el flujo de
Hidrocarburos se efectte sin el debido control regulado por la Ley de Hidrocarburos y
este Contrato. En caso de situacién de emergencia, con la intencién de evitar la
interrupcion de la produccién, YPFB y el Titular de mutuo acuerdo podran utilizar las
instalaciones de medicién del sistema de transporte mientras dure esta situacién.

-18- 4
CLAUSULA 9.
NORMAS TECNICAS Y DE SEGURIDAD, QUEMA Y
VENTEO DE GAS NATURAL Y MEDIO AMBIENTE

91 Uso_de Técnicas Adecuadas. El Titular deberd ejecutar las
Operaciones Petroleras utilizando técnicas y procedimientos aceptados por las Practicas
Prudentes de la Industria, a fin de establecer niveles de produccién acordes con
practicas eficientes y racionales para la extraccién de Hidrocarburos y para la
conservacién de yacimientos y en conformidad con lo establecido en las Leyes
Aplicables.

9.2 Quema y Venteo de Gas Natural. La quema y venteo de
cualquier volumen de Gas Natural que no pueda ser comercializado o inyectado en el
yacimiento de acuerdo con las Practicas Prudentes de la Industria, debera llevarse a
cabo conforme a las Leyes Aplicables.

9.3 QObligaciones Ambientales. E] Titular cumplira con todas las
obligaciones ambientales y las disposiciones contenidas en las Leyes Aplicables,
conforme a las Practicas Prudentes de la Industria.

9.4 Comité de Monitoreo Socio-Ambiental. | Titular deberd,
dentro de los sesenta (60) Dias siguientes a la Fecha Efectiva, nombrar a un
representante que forme parte del Comité de Monitoreo Socio-Ambiental con el
objetivo de cumplir las previsiones contenidas en al Articulo 131 de la Ley de
Hidrocarburos.

9.5 Situacion de _Emergencia. De presentarse una situacion de
emergencia 0 contingencia extraordinaria que requiera de acciones inmediatas, el
Titular tomara las acciones que considere apropiadas conforme a las Practicas Prudentes
de la Industria para resguardar la seguridad de las personas y las instalaciones, atin
cuando dichas acciones no estén contempladas en el Programa de Trabajo. En estos
casos, el Titular debera informar a la brevedad posible a YPFB, la naturaleza de la
emergencia 0 contingencia y las acciones tomadas y debera tomar cualquier otra acci6n
o medida que razonablemente le solicite YPFB.

CLAUSULA 10.
PROPIEDAD Y USO DE MATERIALES E INSTALACIONES

10.1 Materiales _e Instalaciones. La propiedad de todos los
Materiales e instalaciones adquiridos por el Titular a partir de la Fecha Efectiva para ser
utilizados en las Operaciones Petroleras y que hayan sido considerados como Costos
Recuperables, pasara a YPFB, sin cargo ni gravamen alguno, en la fecha que ocurra
primero entre (i) la fecha en que hayan sido completamente amortizados de acuerdo a lo
establecido en el Anexo D o (ii) la fecha de terminacion del presente Contrato por
cualquier causa independientemente del grado de amortizacién de los Materiales e
instalaciones. Mientras que el Titular sea propietario de los Materiales e instalaciones

-19-

a
utilizados en las Operaciones Petroleras, no podra enajenarlos, gravarlos o retirarlos sin
el consentimiento previo de YPFB, y no podra usarlos para un objeto distinto al de este
Contrato. Durante la vigencia de este Contrato, en aquellos casos en que la propiedad
de dichos Materiales e instalaciones se transfiera a YPFB con anterioridad a su
terminacion, el Titular tendra el derecho de uso para el cumplimiento del objeto previsto
en el presente Contrato, sin cargo alguno, de todos los Materiales e instalaciones cuya
propiedad hubiera sido transferida a YPFB conforme a este Contrato.

10.2. Mantenimiento. El Titular mantendré todos los Materiales e
instalaciones utilizados en las Operaciones Petroleras en buen estado de funcionamiento
y al finalizar este Contrato, por cualquier causa, el Titular dejara dichos Materiales e
instalaciones en condiciones de funcionamiento.

CLAUSULA 11.
DISPONIBILIDAD DE LA PRODUCCION

11.1 Hidrocarburos de _Insumo. EI! Titular podra utilizar
Hidrocarburos Producidos para las Operaciones Petroleras, ya sea como combustible o
para quema o venteo autorizado, libre de costos y cargos hasta los niveles autorizados
por el Ministerio. En caso de que el volumen de los Hidrocarburos de Insumo exceda el
nivel autorizado por el Ministerio, el valor de dicho volumen excedente sera descontado
de la Retribuci6n del Titular, con base en el calculo realizado para el pago de Regalias.
Todos los Hidrocarburos de Insumo seran fiscalizados y certificados por YPFB de
conformidad con el Articulo 18 de la Ley de Hidrocarburos y los reglamentos
correspondientes, y con apego a las disposiciones pertinentes sobre conservacion de
yacimientos de Hidrocarburos.

11.2 Hidrocarburos Netos. Los Hidrocarburos Netos seran medidos
y analizados en los Puntos de Fiscalizacion para ser entregados a YPFB de acuerdo a lo
establecido en la Ley de Hidrocarburos.

CLAUSULA 12.
PATENTES, REGALIAS, PARTICIPACIONES, IMPUESTOS Y BONOS

12.1 Reembolsos por Patentes. Los reembolsos a YPFB por pago de
patentes aplicables al Area del Contrato, seran efectuados por el Titular en los montos
correspondientes y siguiendo los procedimientos sefialados en los Articulos 47 al 51 de
la Ley de Hidrocarburos y sus reglamentos.

12.2 Pago de Regalias, Participaciones e IDH. El pago de Regalias,
Participaciones e IDH que corresponde al presente Contrato sera realizado por YPFB.
YPFB proveera al Titular mensualmente certificados que evidencien el pago de las
Regalias, Participaciones e IDH que correspondan a este Contrato.

12.3. Obligaciones Tributarias. YP¥B y el Titular estardn sujetos en
todos sus alcances, en lo que les corresponda, a lo establecido en las Leyes Aplicables,

-20-
incluyendo a lo establecido en el Cédigo Tributario Boliviano Ley N° 2492, Texto
Ordenado de la Ley N° 843 y sus reglamentos.

12.4 Bonos. No se realizara el pago de ninguna suma por concepto
del Bono al que se hace referencia en el articulo 67 de la Ley de Hidrocarburos, en
consideracién a los antecedentes descritos en la Clausula 2 de este Contrato.

CLAUSULA 13.
RETRIBUCION DEL TITULAR

13.1 Pago de Regalias, Participaciones e Impuestos. E] valor de los
Hidrocarburos Netos recibidos por YPFB en el Punto de Fiscalizacion en cualquier Mes

Natural sera aplicado por YPFB primeramente al pago de la Regalia Departamental, la
Regalia Nacional Compensatoria, la Participacion del Tesoro General de la Nacién
(TGN) y el Impuesto Directo a los Hidrocarburos (IDH).

13.2. Retribucién del Titular. La Retribucién del Titular por parte de
YPFB, una vez iniciada Ja produccién comercial de uno o varios Campos en el Area de
Contrato, constituiré el unico pago, compuesto por:

(a) Costos Recuperables. Del Valor Remanente, YPFB pagara al
Titular, el cien por ciento (100 %) del valor de los Hidrocarburos Netos, destinados a
cubrir los Costos Recuperables del Titular. Los Costos Recuperables deberan estar
aprobados por YPFB y auditados segun el Procedimiento Financiero y Contable
establecido en el presente Contrato y el Anexo D; y

(b) Utilidad. Una vez descontados los Costos Recuperables del
Titular, segtun se establece en la Clausula 13.2(a), YPFB pagara al Titular las utilidades
que corresponda segiin lo establecido en el Anexo F del presente Contrato.

13.3. Participacién de YPFB. Todos los demas ingresos derivados de
los Hidrocarburos Netos, después de realizar los pagos correspondientes a los servicios
de transporte y compresién adeudados a las empresas prestadoras de dichos servicios y
efectuar los pagos a que se refieren las Clausulas 13.1 y 13.2, le perteneceran a YPFB.

13.4 Base_del Calculo. La Retribucion del Titular se calculara en
funcién del volumen de los Hidrocarburos Netos entregados en el Punto de
Fiscalizacién y el precio de venta establecido en los contratos de comercializacion
referidos en la Clausula 7.2 descontados Jos costos de transporte y compresién cuando
fueran aplicables, desde e] punto de entrega establecido en los respectivos contratos.

13.5 Costos Recuperables Acumulados. Cuando en cualquier
periodo el monto destinado al pago de Costos Recuperables conforme a la Clausula
13.2(a) no sea suficiente para cubrir todos los Costos Recuperables acumulados, la
diferencia sera considerada como saldo inicial para los Costos Recuperables en el
siguiente periodo, en el entendido de que (i) los Costos Recuperables no cubiertos no

-2]-
devengaran intereses, y (ii) si al concluir la vigencia de este Contrato el Titular no ha
cubierto todos los Costos Recuperables acumulados, el Titular asumira la pérdida
econdmica correspondiente sin que ésta pueda ser repercutida de forma alguna a YPFB.

13.6 Contraprestaci6n Unica. Queda expresamente convenido que
la Retribuci6n del Titular constituira el unico pago a ser efectuado por YPFB por las
Operaciones Petroleras realizadas por el Titular bajo este Contrato, y de que YPFB no
garantiza en forma alguna la rentabilidad de este Contrato al Titular ni que el Titular
recuperara los Costos en que incurra.

CLAUSULA 14.
MECANISMO DE PAGO

14.1 Separacién de Cuentas. En los contratos de comercializacion
que YPFB suscriba 0 que haya suscrito, acordara con el o los compradores de los
Hidrocarburos Netos una clausula por la que se establezca que la Retribucién del Titular
durante la vigencia de este Contrato sera pagada directamente al Titular en una cuenta
bancaria que éste designe, en apego a la instruccién por Mes vencido realizada
conforme a las Clausulas 14.2 y 14.3.

14.2 Administracién. E] Titular sometera a la aprobacién de YPFB
los calculos relativos a los distintos rubros que deberan ser cancelados (Regalias,
Participaciones e IDH; costos de transporte y compresion; participacion de YPFB;
Retribucién del Titular). YPFB y el Titular comunicaran conjuntamente al comprador el
monto a ser depositado en la cuenta designada por el Titular.

14.3. Diferendo de pago. En caso de un diferendo entre YPFB y el
Titular relativo al calculo de la Retribucion del Titular, las Partes instruiran al
comprador de los Hidrocarburos Netos de la siguiente manera.

(a) Si el diferendo versa sobre los Costos Recuperables, el calculo de
la Retribucion del Titular se realizara excluyendo los costos impugnados por YPFB; y

(b) Si el diferendo versa sobre el calculo del Factor B a los efectos
del pago de la utilidad, el calculo de la utilidad se realizara tomando como base el
Factor B calculado por YPFB.

En el evento de desacuerdo entre YPFB y el Titular relativo al pago de la Retribucion

del Titular, ias Partes se reuniran con el objetivo de resolver el diferendo con

anterioridad a la finalizacion del Mes en curso. En caso de que las Partes lleguen a un

acuerdo en relacién con tal diferendo, YPFB y el Titular realizaran la conciliacion

necesaria en la instruccion correspondiente al Mes inmediato posterior a dicho acuerdo.

. En caso de no llegar a un acuerdo, las Partes podran someter la controversia a los

ral MM mecanismos de resolucién previstos en la Clausula 22.3 siendo para este caso, el
2 dictamen pericial vinculante para las Partes. En caso de que se de por terminado este

-22-
Contrato conforme a lo dispuesto en el mismo, YPFB mandara a los compradores de los
Hidrocarburos Netos las instrucciones de pago que considere apropiadas.

14.4 Procedimiento de Pago. YPFB y el Titular acordaran un
procedimiento que regule los mecanismos operativos para la aplicacién de lo dispuesto
en esta Clausula 14.

14.5. Moneda de Pago. La Retribucion del Titular a efectos del
presente Contrato sera pagado por YPFB en Dolares.

14.6 Factura. Con anterioridad al pago de cualquier porcién de la
Retribucion del Titular que hubiese sido devengada, el Titular debera entregar a YPFB
la factura correspondiente que cumpla con los requisitos fiscales de acuerdo con las
Leyes Aplicables, incluyendo el Impuesto al Valor Agregado.

CLAUSULA 15.
OBLIGACIONES DE LAS PARTES

15.1 Obligaciones del Titular. Ademas de sus otras obligaciones
estipuladas en este Contrato, el Titular debera:

(a) Conducir las Operaciones Petroleras de forma continua y
conforme a las Leyes Aplicables, las Practicas Prudentes de la Industria, los Planes de
Desarrollo, Programas de Trabajo y Presupuestos aprobados por YPFB, y los demas
términos y condiciones del presente Contrato;

(b) Producir los volimenes necesarios para atender la demanda del
mercado interno de acuerdo con los requerimientos de las Leyes Aplicables;

(c) Emplear personal calificado asi como suministrar todos los
recursos necesarios, para la ejecucién de las Operaciones Petroleras y obtener
oportunamente todos los Materiales requeridos para la ejecucién de las mismas,
debiendo asegurarse que estén de acuerdo con las normas y Practicas Prudentes de la
Industria;

(d) Responsabilizarse de los Hidrocarburos Producidos hasta su
recepcion por parte de YPFB en los Puntos de Fiscalizacion;

(e) Presentar un programa de inversiones para la renovacién y
modernizaci6n tecnoldgica de las plantas y demas instalaciones que actualmente operan
en el Area del Contrato de acuerdo con las Practicas Prudentes de la Industria. Este
programa de inversiones debera ser presentado a los sesenta (60) Dias posteriores a la
Fecha Efectiva del presente Contrato, para su aprobacién por YPFB;

-23-
(f) Abrir y mantener las cuentas corrientes bancarias en un banco en
la Reptblica, que seran utilizadas entre otros fines, para cubrir sus operaciones
denominadas en Bolivianos;

(g) Suministrar a YPFB toda la informacion, datos e interpretaciones
relacionados con las Operaciones Petroleras, tales como datos cientificos y técnicos
obtenidos en razén de sus trabajos, perfiles eléctricos, sdnicos, radiactivos y otros,
cintas y lineas sismicas, muestras de Pozos, nicleos, testigos de formacién, mapas,
informes topograficos, geolégicos, geofisicos, geoquimicos y de perforacién, asi como
cualquier otra informaci6n similar ¢ informes de evaluacion geoldgica, geofisica y de
Campos, junto con los planos y documentos correspondientes;

(h) | Mantener en la Reptblica registros completos de todas las
operaciones técnicas realizadas conforme a este Contrato;

(i) Suministrar a YPFB toda la informacién sobre la existencia de
riquezas mineras, hidraulicas y de otro tipo que se descubran como resultado de las
Operaciones Petroleras; y abstenerse de explotar recursos naturales distintos de los
Hidrocarburos que se descubran en el Area del Contrato;

0) Mantener una sucursal o subsidiaria en la Republica y a un
representante legal, ambos con domicilio legal en la Republica, de acuerdo con las
Leyes Aplicables;

(k) Abstenerse de perforar desde el Area del Contrato ningun Pozo
que pueda atravesar la proyeccidn vertical de sus limites, sin el consentimiento expreso
de YPFB;

re) Ofrecer las mas amplias facilidades para que los representantes
de YPFB, del Ministerio, autoridades tributarias y ambientales realicen mspecciones de
las Operaciones Petroleras y en todas las instalaciones, oficinas, registros y libros
contables e informacién relacionada con las Operaciones Petroleras. Los representantes
de YPFB y demas autoridades y funcionarios estatales deberan cumplir las normas
ambientales y de seguridad aplicables en el sitio de operaciones;

(m) Asegurar que los Hidrocarburos descubiertos en el Area del
Contrato no se derramen o desperdicien en cualquier otra forma, y evitar el dafio a los
estratos que contengan Hidrocarburos y a los que contengan depésitos de agua;

(n) Cumplir con todas las obligaciones establecidas en el Titulo VII
de la Ley de Hidrocarburos referido a los derechos de los pueblos campesinos,
indigenas y originarios;

(0) Obtener todas las autorizaciones ambientales y de las instancias

correspondientes que se requieran para realizar las Operaciones Petroleras y, al concluir
cada trabajo, realizar la restauracién del drea afectada de conformidad con su

-24-

correspondiente Declaratoria de Impacto Ambiental (DIA) 0 Declaratoria de
Adecuacién Ambiental (DAA), todo ello en cumplimiento de lo establecido en el Titulo
VIII Capitulos I y Il de la Ley de Hidrocarburos, del reglamento respectivo y de
cualesquiera otras Leyes Aplicables;

(p) | Mantener informados permanentemente a la Unidad de
Seguimiento y Control y a YPFB del desarrollo de todas las actividades efectuadas
durante 1a vigencia de este Contrato, mediante informes diarios, semanales y mensuales
sobre el progreso de las Operaciones Petroleras, informes globales al término de cada
operacion especifica, asi como todos los informes requeridos y establecidos en el
presente Contrato y sus Anexos;

(q) _ Recibir estudiantes o egresados de educacién técnica o superior
relacionados con la industria petrolera, sin asumir responsabilidades por sus riesgos,
para que realicen practicas y estudios en los Campos del Area del Contrato y en las
oficinas del Titular en la Republica. E] namero, tiempo y fechas serén acordados entre
YPFB y el Titular. El Titular adicionalmente entregara una ayuda econdmica mensual,
por estudiante, que no sera considerada como Costo Recuperable. Se entenderé que no
existe relacion laboral de dependencia alguna entre quienes realicen tales practicas y
estudios, ni con el Titular ni con YPFB. EI Titular suscribira los respectivos contratos
de aprendizaje conforme a la legislacién pertinente;

() Exigir a sus Subcontratistas que en las Operaciones Petroleras
adopten las medidas para proteger la vida, el derecho de propiedad, sembradios,
cosechas, pesca, flora y fauna silvestre y otros derechos vinculados a la proteccién
social y del medio ambiente, conforme a las Leyes Aplicables;

(s) Dar preferencia a la contratacion de los bienes producidos en la
Republica y servicios prestados por empresas nacionales, siempre y cuando dichos
bienes y servicios se ofrezcan en condiciones similares de calidad, precio y
disponibilidad, en el momento, lugar y en las cantidades requeridas:

(t) Responsabilizarse, de acuerdo a las Leyes Aplicables, por
cualquier pérdida o dafio causados a terceros por sus Subcontratistas o sus empleados,
por accién u omision y debera indemnizar al Estado 0 a sus dependencias y a terceros,
segun corresponda, por las responsabilidades emergentes de dichos actos u omisiones.
liberando a YPFB de toda responsabilidad. Estos costos no serén considerados Costos
Recuperables;

(u) Cumplir con las Leyes Aplicables en materia de derechos de
propiedad industrial e intelectual de terceros, liberando a YPFB y al Estado y a sus
dependencias de cualquier reclamo que pueda resultar por el uso indebido o no
autorizado de dichos derechos;

-25-
(v) | Comunicar inmediatamente a YPFB cualesquiera procedimientos
arbitrales, judiciales 0 administrativos en que sea parte o estuviere de algin modo
involucrado, en relacién con el presente Contrato; y

(w)  Asumir frente a YPFB la responsabilidad por cualesquiera
pérdidas, perjuicios, dafios, accion, juicio 0 procedimiento ocasionados por actos
ilicitos, negligencia, culpa grave o dolo de sus empleados 0 Subcontratistas. y eximird a
YPFB de toda reclamacion y responsabilidad que de ello emane. Los costos incurridos
por el Titular en cualquiera de las cuestiones antes mencionadas no se consideraran
Costos Recuperables. Queda entendido que el Titular sera solamente responsable por
dafios directos excluyéndose toda responsabilidad por las consecuencias mediatas 0
remotas de su accién u omision.

(x) Tomar las medidas pertinentes en las situaciones de emergencia y
de Caso Fortuito o Fuerza Mayor.

15.2 QObligaciones de YPFB. Ademas de sus otras obligaciones
estipuladas en este Contrato, YPFB tendra las siguientes obligaciones:

(a) Suministrar 1a informacion y datos que YPFB tenga disponible y
que el Titular no tenga en su posesién y en relacion al Area del Contrato, debiendo el
Titular pagar el costo que acuerden las Partes si la informacién es suministrada por
YPFB, o las tarifas aprobadas para la provisién de informacién administrada por el
Centro Nacional de Informacién Hidrocarburifera (CNIH) cuando sea esta ultima quien
la suministre;

(b) Cooperar con el Titular, a requerimiento de éste, en las gestiones
administrativas que tenga que efectuar ante las autoridades de la Republica, no siendo
responsable de los resultados obtenidos ante estas autoridades. En tal caso, el Titular
asumira todos los gastos en que incurra YPFB, los cuales seran considerados como
Costos Recuperables;

(c) Asumir frente al Titular la responsabilidad por cualesquiera
pérdidas, perjuicios, dafios, accién, juicio 0 procedimiento ocasionados por actos
ilicitos, negligencia, culpa grave o dolo de sus empleados o Subcontratistas, y eximira al
Titular de toda reclamacion y responsabilidad que de ello emane. Los costos incurridos
por YPFB en cualquiera de las cuestiones antes mencionadas no se consideraran Costos
Recuperables. Queda entendido que YPFB sera solamente responsable por dafios
directos excluyéndose toda responsabilidad por las consecuencias mediatas 0 remotas
de su accién u omisién.

(d)  Cooperar con el Titular para obtener en el marco de las Leyes
Aplicables, los derechos de paso, uso 0 servidumbre requeridos para las Operaciones
Petroleras. En tal caso, el Titular asumira todos los gastos en que incurra YPFB, los
cuales seran considerados como Costos Recuperables; y

-26-
(e) Supervisar todas las Operaciones Petroleras realizadas por el
Titular bajo el presente Contrato.

CLAUSULA 16.
SUBCONTRATISTAS Y PERSONAL

16.1 Subcontratistas.

{a) El Titular tiene el derecho de utilizar Subcontratistas para la
provision de equipos y servicios especializados de conformidad con lo establecido en
esta Clausula 16. El Titular y sus Subcontratistas seran empresas autonomas, por lo que
su personal es contratado por su exclusiva cuenta y riesgo, siendo los tnicos
responsables por el cumplimiento de las obligaciones laborales o patronales que
provengan o emanen de la Ley General del Trabajo, del Codigo de Seguridad Social, de
la Ley de Pensiones, de los contratos individuales o colectivos que hayan celebrado con
su personal, no existiendo relacién laboral entre YPFB, el Titular, los Subcontratistas
del Titular y su personal. Asi como con lo establecido en el Cédigo Tributario
Boliviano Ley N° 2492, el Texto Ordenado de la Ley N° 843 y sus respectivos
reglamentos.

(b) Cuando en la contratacién de servicios petroleros, el Titular
contrate a alguna de sus Afiliadas, debera solicitar autorizacién previa a YPFB.

(c) El Titular no podra fraccionar de forma innecesaria los procesos
de licitacion con el objetivo de evitar los umbrales establecidos en la Clausula 16.2.

16.2 Proceso de Licitacién Internacional para Subcontratos. El
Titular debera realizar los siguientes procedimientos licitatorios en funcién de los

distintos montos previstos para cada contrato a ser concluido para las Operaciones
Petroleras (los montos estan expresados en Délares):

Procedimiento A Procedimiento B_ | Procedimiento C

Inferior a | entre 350.000,00 y | superior a
350.000.00 4,000.000,00 4.000.000,00

(A)  Procedimiento A:

E| Titular podra suscribir el contrato con el Subcontratista que considere
mejor calificado sin obligacién de realizar una licitaci6n.

(B)  Procedimiento B:

-27-
(C)

E] Titular debera:

d)

(4)

adjudicar el contrato mediante proceso de licitacién;

informar a YPFB el nombre de las compafiias que habra
de invitar a la licitacion;

agregar a la lista de compaiiias a invitar aquellas que sean
sugeridas por YPFB y retirar aquellas cuya participacién
YPFB desaconseje de forma justificada en un plazo de
catorce (14) Dias de recepcion de la informacién;

informar a YPFB de la compafiia seleccionada y enviarle
una copia de la version final del contrato.

Procedimiento C

EI Titular debera:

re)

(2)

GB)

(4)

G)

(6)

(7)

adjudicar el contrato mediante proceso de licitacion;

informar a YPFB el nombre de las compafiias que habra
de invitar a la licitacion;

agregar a la lista de compaiiias a invitar aquellas que sean
sugeridas por YPFB y retirar aquellas cuya participacién
YPFB desaconseje de forma justificada en un plazo de
catorce (14) Dias de recepcién de la informacién;

someter a la aprobacion de YPFB la eleccién de la
compafiia seleccionada, en el entendido de que YPFB con
causa justificada podra detener el proceso licitatorio y/o
instruir el inicio de un nuevo proceso licitatorio;

YPFB debera hacerle saber al Titular su aprobacién o
rechazo del resultado del proceso licitatorio en un plazo
de diez (10) Dias Habiles, en el entendido de que (i) si
YPEB no notifica al Titular su aprobacion dentro de dicho
plazo, se entendera aprobado y (ii) YPFB no podra negar
su aprobacién de forma injustificada;

enviar a YPFB una copia de la versidn final del contrato;
y

en caso de que un nuevo proceso licitatorio fuera
ordenado por YPFB, los plazos del Programa de Trabajo
se adecuaran en consecuencia.

-28-
16.3 Personal. En la contratacion de su propio personal, el Titular
debera dar preferencia a personas nacionales calificadas y con experiencia en la funcion
requerida, en el entendido de que, de conformidad con el Articulo 15 de la Ley de
Hidrocarburos, en ningun momento el personal extranjero del Titular podra exceder el
quince por ciento (15%) de la némina de empleados del Titular. El Titular debera
contar con personal nacional en todos los niveles jerarquicos, medios, técnicos,
administrativos y laborales.

16.4 Capacitacién de Personal. YPFB definiré, en coordinacién con
el Titular, durante la vigencia del presente Contrato, programas anuales de capacitacion:

(a) Para el personal boliviano del Titular a fin de que pueda sustituir
progresivamente al personal extranjero en el ejercicio de puestos especializados y/o de
alto nivel; y

(b) Para el personal de YPFB, que éste designare.

Los costos en los que incurra el Titular por estos conceptos se consideraran Costos
Recuperables.

16.5  Legislacién_Laboral. El Titular y sus Subcontratistas estan
obligados a cumplir todas las disposiciones laborales y de seguridad social de la
Republica.

CLAUSULA 17,
SEGUROS

17.1 Disposicién General. Las obligaciones, responsabilidades y
riesgos del Titular conforme al presente Contrato son independientes de la contratacion
de los seguros a que se hace referencia en esta Clausula 17 y, en consecuencia, el
alcance de las obligaciones y responsabilidades derivadas de la asuncion de tales riesgos
no podran reducirse en perjuicio de YPFB o de terceros en la medida de la contratacion
de los mencionados seguros 0 por la falta de la contratacién 0 cobertura suficiente de
ellos.

17.2 Cobertura_de Seguro. Con el objeto de cubrir los riesgos
inherentes a la realizacién de las Operaciones Petroleras, el Titular debera obtener y
mantener en pleno vigor y efecto las pdlizas de seguros requeridas conforme a las
Practicas Prudentes de la Industria y las Leyes Aplicables. Estos seguros deberdn
cubrir, entre otros riesgos:

e La pérdida o dafio a los bienes, materiales, equipos ¢ instalaciones utilizados
por el Titular en las Operaciones Petroleras;

e Los dafios personales, dafios a terceros y riesgos de contaminacién asociados
con las Operaciones Petroleras;

-29-
e El control y/o descontrol de los pozos de gas y/o petréleo emergente de las
Operaciones Petroleras;

e Vida en Grupo y Accidentes Personales para funcionarios dependientes
directos e indirectos del Titular asi como para los visitantes a los campos e
instalaciones de las Operaciones Petroleras objeto del presente Contrato.

Los costos de estos seguros seran considerados Costos Recuperables. En caso de que el
Titular (i) no cuente con las coberturas de seguro a que se refiere esta Clausula, 0 (ii) no
renueve, no las mantenga en vigor 0 actue negligentemente en la efectivizacién de una
cobertura, el Titular asumira todos los costos de reposicion, reparacién e indemnizacion
y estos costos no seran considerados Costos Recuperables.

17.3 Renuncia_a_la__Subrogacion. En todas las _ pdlizas
proporcionadas por el Titular para la ejecucién del presente Contrato, se incluira una
renuncia a la subrogacién de los aseguradores contra YPFB y todos sus cesionarios,
Afiliadas, mandatarios, funcionarios, directores, empleados, asesores, aseguradores 0
emisores de pélizas, asi como una renuncia a cualquier derecho de los aseguradores a
una compensacién o contra-reclamacion, ya sea mediante un endoso o de cualquier otra
manera, en relacién con cualquier tipo de responsabilidad de cualquiera de aquellas
personas aseguradas en cualquiera de las polizas.

17.4 Pago del Deducible. El Titular asumira el pago de cualquier y
todo deducible aplicable bajo las pdlizas de seguros. El pago de deducibles se
consideraran Costos Recuperables cuando asi lo autorice YPFB.

17.5 Aseguradoras. Cada p6liza de seguro debera ser contratada bajo
términos, condiciones y con aseguradoras legalmente establecidas en la Republica, con
una calificacién crediticia de cuando menos Al de Fitch (0 equivalente), emitida por
una agencia calificadora independiente de prestigio internacional.

17.6 Notificaciones. En relacién a cualquier péliza a que se refiere
esta Cldusula 17, el Titular debera notificar de inmediato a YPFB la ocurrencia de
cualquiera de los siguientes hechos: (i) cualquier pérdida que esté cubierta por una
poliza; (ii) cualquier disputa con una aseguradora; (iii) la falta de pago de cualquier
prima; (iv) la falta de mantenimiento en pleno vigor y efecto, por cualquier razon, de
cualquier poliza; y (v) cualquier cambio de cobertura.

17.7 Certificaciones. Dentro de los treinta (30) Dias contados a partir
del momento de contratacién de las pélizas requeridas conforme a esta Clausula 17, y
en cada aniversario subsiguiente a tal fecha, el Titular debera entregar a YPFB un
certificado emitido por sus aseguradores en el cual éstos confirmen lo siguiente: (i) el
nombre de la compajfiia aseguradora que emiti6 la péliza; (ii) el aleance (incluyendo
confirmacion de la renuncia al derecho de subrogacién a que se hace referencia en la
Clausula 17.3), cobertura, deducibles, exclusiones, limite y Dia de vencimiento de la
poliza; (iii) que la péliza esta en pleno vigor y efecto a la fecha de certificacién; (iv) que

ne

el Titular ha efectuado todos los pagos de primas correspondientes; y (v) que YPFB,
sus representantes habilitados y empleados, han sido nombrados como asegurados
adicionales en tal poliza.

17.8 Duracién de las Pélizas. Salvo por estipulacion en contrario,
todas las pélizas requeridas por esta Cldusula 17 deberdn ser validas cuando menos por
un afio. En caso de que el Titular no obtenga o no renueve cualquier poliza a tiempo,
YPFB tendra la opcidn de (i) renovar por cuenta del Titular tales polizas; 0 (ii) rescindir
el presente Contrato por haberse constituido el incumplimiento del Titular conforme a la
Clausula 23.1(e).

17.9 Moneda de Pago. Las indemnizaciones a cobrar por las pdlizas
requeridas conforme a esta Clausula 17 deberan ser denominados y pagaderos en
Dolares.

17.10 Seguros _de_ los Subcontratistas. El Titular exigira como
condicién de contratacién a todos sus Subcontratistas, que en todo momento durante el

periodo en que participen en la realizacién de las Operaciones Petroleras, suministren y
mantengan en pleno vigor y efecto pdlizas de seguros similares a las establecidas en
esta Clausula 17, 0 bien, de que sus Subcontratistas estén cubiertos por los seguros del
Titular.

17.11 Cumplimiento con las Leyes Aplicables. En la contratacién de
las pélizas de seguros, el Titular cumplira con la legislacién vigente sobre esta materia
en la Republica.

17.12 Destino de los Beneficios. EE! Titular y los Subcontratistas
destinaran inmediatamente cualquier pago que reciban conforme a las pélizas de
seguros a reparar 0 reemplazar cualquiera de los activos o instalaciones dafiados o
destruidos.

17.13 Costos en Exceso. En el evento de que el Titular invierta un
costo mayor al costo recibido por las compafiias aseguradoras por concepto de dafios o
pérdidas a los productos, Materiales 0 instalaciones relacionadas con las Operaciones
Petroleras, el costo pagado en exceso por el Titular sera considerado Costo
Recuperable, siempre que no haya mediado dolo, culpa grave o negligencia conforme a
las Practicas Prudentes de la Industria, por parte del Titular.

17.14 Falta de Pago o de Cobertura. En caso de que una compafiia

aseguradora retenga o rehuse el pago de una reclamacion por dolo, culpa o negligencia
del Titular, los Subcontratistas o cualquier Afiliada, el Titular asumirad los costos de
reparacion, reposicién y/o indemnizacién, y esos costos no se consideraran Costos
Recuperables.

31+
CLAUSULA 18.
GARANTIAS

18.1 Garantia de Cumplimiento. En cumplimiento del Articulo 67
inciso d) de la Ley de Hidrocarburos, dentro de los veinte (20) Dias siguientes a la
aprobacién por parte del Poder Legislativo de este Contrato, el Titular entregara a
YPFB ia Garantia de Cumplimiento debidamente legalizada por las instancias
correspondientes.

18.2 Garantia_Bancaria. Es obligacion de\ Titular presentar una
Garantia Bancaria respecto a la ejecucién de las UTE antes del inicio de cada una de las
Fases correspondiente, por el monto que resulte de multiplicar las UTE
correspondientes a esa Fase por el valor unitario vigente a tiempo de la presentacién de
las respectivas Garantias Bancarias. En el calculo se tomaran en cuenta los créditos de
UTE de jas Fases anteriores que pudiera tener el Titular. Las Garantias Bancarias
podran tener plazos de vencimiento anuales, en el entendido de que YPFB tendra
derecho de hacer efectivas las Garantias Bancarias si éstas no son renovadas antes de su
vencimiento.

CLAUSULA 19.
CONTABILIDAD Y AUDITORIA

19.1 Costos_en_Relacién con QOperaciones Petroleras. Toda

Operacién contable realizada de acuerdo a las estipulaciones de este Contrato en
relacion con sus operaciones, cualquiera sea la moneda empleada y lugar de pago, sera
debidamente consignada en el registro contable del Titular en la Republica en base a lo
devengado. Todas y cada una de estas operaciones contables seran la base para el
calculo de los Costos del Titular en relacién con sus operaciones. Una vez que dichos
Costos hayan sido (i) previstos en un Presupuesto aprobado por YPFB, (ii) incurridos y
reportados por el Titular en apego al Procedimiento Financiero y Contable, y (iii)
aprobados por YPFB en apego al Procedimiento Financiero y Contable, constituiran
Costos Recuperables.

19.2 Revisién_de_Costos. YPFB podra aprobar como Costo
Recuperable en cada periodo, los Costos que en principio considere aceptables, sin
perjuicio de su derecho a revisarlos posteriormente, si considerara que dicha aprobacién
preliminar no debié proceder por no cumplir con los requerimientos previstos en este
Contrato o las Leyes Aplicables. Para esta revision, YPFB tendra un plazo de
veinticuatro (24) Meses después del cierre del correspondiente Afio calendario.

19.3. Auditoria de Costos Recuperables. YPFB, dentro del plazo
definido en la Clausula 19.2, podra realizar auditorias trimestrales de los Costos
Recuperables conforme a la Clausula 7 del Procedimiento Financiero y Contable.

19.4 Obligacién de Mantener Registros. E] Titular debera mantener
permanentemente en sus oficinas en la Reptiblica los libros de contabilidad, sus

-32-
soportes y evidencias, asi como los registros en los cuales se aprecien sus actividades
bajo este Contrato, incluyendo Jos Costos incurridos, ingresos percibidos, volumen y
valor de los Hidrocarburos Producidos y Netos. Estos registros deberan ser
conservados por un plazo de cinco (5) Afios.

19.5 Moneda, Idioma _y Procedimientos de los Registros. La
contabilidad del Titular deberd ser \levada a los efectos del presente Contrato en

Bolivianos, en idioma espafiol y de acuerdo a las normas de contabilidad generalmente
aceptadas en la Republica.

19.6 Registro_de_la Moneda. Todos los ingresos y gastos en
cualquier moneda diferente a Bolivianos deberdn registrarse en los libros del Titular al
tipo de cambio oficial publicado por el Banco Central de Bolivia, del ultimo Dia Habil
anterior a la fecha de la transaccién. Los ingresos y gastos financieros que resulten de
este cambio deberdn ser acreditados 0 debitados a las cuentas del Contrato, segin lo
establecido en el Anexo D.

19.7 QOtras Inspecciones y Auditorias. Los libros de contabilidad del
Titular estaran disponibles, de acuerdo a la legislacion vigente, para ser inspeccionados
y auditados por la autoridad competente para propésitos fiscales. El Estado, a través de
la autoridad tributaria competente, podra abrir cargos dentro del plazo de prescripcién y
cémputo de la misma establecidos en el Cédigo Tributario.

19.8 Procedimiento_Financiero_y Contable. | Procedimiento
Financiero y Contable forma parte del presente Contrato como Anexo D.

___CLAUSULA 20.
CESION Y CAMBIO DE CONTROL

20.1 Cesién. Ninguna de las Partes podra ceder, gravar o transferir,
total o parcialmente, este Contrato o sus derechos u obligaciones derivadas del mismo,
sin el consentimiento previo y por escrito de YPFB y el Ministerio, salvo la facultad de
YPFB de ceder o transferir este Contrato a cualquier otra entidad que sea, directa 0
indirectamente, de propiedad exclusiva de la Republica, en cuyo caso lo notificara al
Titular.

20.2 Cambio de Control Voluntario. El Titular se asegurara de que
no sufrira, directa o indirectamente, un cambio voluntario de Control durante la
vigencia de este Contrato, sin el consentimiento por escrito de YPFB. En caso de que
no se cumpla con este requisito, YPFB podrd rescindir este Contrato sin que tenga que
realizar pago alguno al Titular, terminacién que surtita efectos inmediatos después de
notificar al Titular.

20.3 Cambio de Control Involuntario. En caso de que el Titular

tuviera un cambio de Control, involuntario u hostil, deberd notificar a YPFB tal
circunstancia dentro de los treinta (30) Dias siguientes a dicho cambio de Control,

-33-
indicando ademas qué persona ejerce a partir de ese momento el Control sobre el
Titular. YPFB podra observar dicho Cambio de Control en los siguientes casos: (i) por
razones de politica de Estado, y (ii) por haber el nuevo controlante demandado a YPFB
o al Estado Boliviano ante tribunales internacionales. En este caso, YPFB tendra un
plazo de treinta (30) Dias contados a partir de que reciba la notificacion correspondiente
para exigir que el interés en este Contrato del Titular se transfiera a un tercero aprobado
por YPFB y el Ministerio en un plazo no mayor a un (1) Afio. En caso de que no se
cumpla con este requisito, YPFB podra rescindir este Contrato sin que tenga que
realizar pago alguno al Titular, terminacion que surtira efectos inmediatos después de
notificar al Titular.

CLAUSULA 21.
CASO FORTUITO O FUERZA MAYOR

21.1. Caso _Fortuito_o Fuerza Mayor. Ninguna de las Partes
respondera por el incumplimiento, suspensién 0 retardo en la ejecucién de las

obligaciones de este Contrato, si dicho incumplimiento, suspensién o retardo ha sido
causado por Caso Fortuito o Fuerza Mayor, debidamente comprobado.

21.2 Carga de la Prueba. La prueba de Caso Fortuito 0 Fuerza
Mayor correspondera a quien la alega.

21.3 Cese de Caso Fortuito o Fuerza Mayor. [a ocurrencia de Caso
Fortuito o Fuerza Mayor podra dar lugar a revisién de los planes y programas de trabajo
aprobados, estando las Parties obligadas a reiniciar el cumplimiento de sus obligaciones
tan pronto hayan cesado los efectos del Caso Fortuito o Fuerza Mayor. Las
obligaciones no afectadas por el Caso Fortuito 0 Fuerza Mayor seran cumplidas
oportunamente segun las estipulaciones de este Contrato.

21.4 No Prérroga. La ocurrencia de Caso Fortuito o Fuerza Mayor
no prorrogara la duracién del Contrato.

CLAUSULA 22.
LEY APLICABLE Y SOLUCION DE CONTROVERSIAS

22.1 Ley Aplicable. E! presente Contrato se regira e interpretara de
acuerdo con las leyes de la Republica.

22.2 Reuniones Extraordinarias. En \a eventualidad de producirse y
mantenerse alguna discrepancia entre el Titular y YPFB en relacién con este Contrato,
cualquiera de las Partes podra convocar a una reunion extraordinaria de la Unidad de
Seguimiento y Control. Si la discrepancia no se resuelve en esa instancia, el asunto sera
elevado a los maximos ejecutivos de las Partes que tendran un plazo maximo de
noventa (90) Dias para tomar una decision. En caso de no llegarse a un acuerdo,
cualquiera de las Partes podra atenerse a lo establecido en la Clausula 22.4.

-34-
22.3 Peritaje Técnico. En controversias técnicas, las Partes podran
acordar recurrir a dictamenes periciales elaborados por peritos independientes en la
materia de la controversia para allegarse elementos que les permitan resolver la
controversia técnica de que se trate. Para ello, de comtin acuerdo nombraran al perito
independiente, fijaran el objeto del dictamen pericial y estableceran los pasos y
procedimientos a ser implementados por el perito independiente. Los honorarios y
gastos del perito independiente seran cubiertos en partes iguales, en el entendido de que
(i) la parte correspondiente a YPFB debera ser pagada por el Titular y considerada
Costo Recuperable, y (ii) la parte correspondiente al Titular debera ser asumida por éste
y no sera considerada Costo Recuperable, salvo en ej caso que el dictamen pericial
favorezca al Titular. El dictamen pericial no sera vinculante para las Partes.

22.4 Arbitraje. Dentro del marco del Articulo 69 de la Ley de
Hidrocarburos, cualquier controversia respecto a o en relacién con este Contrato que no
pueda ser solucionada conforme al procedimiento establecido en la Clausula 22.2, sera
resuelta mediante arbitraje, de conformidad con lo establecido en la Ley de Arbitraje y
Conciliacién No. 1770 de 10 de marzo de 1997. El numero de arbitros sera tres (3), uno
nombrado por YPFB, uno nombrado por el Titular, y el tercero por los dos arbitros
nombrados anteriormente, con el consentimiento de las Partes. Si el tercer arbitro no es
nombrado dentro de un periodo de sesenta (60) Dias contados a partir del
nombramiento del segundo 4rbitro, o si alguna de las Partes no nombra un arbitro,
entonces dicho arbitro sera nombrado de acuerdo con \o dispuesto en el Reglamento
abajo mencionado. La sede del arbitraje sera la ciudad de La Paz, Bolivia. Las leyes
aplicables seran las leyes de la Republica de Bolivia. El arbitraje se llevara a cabo de
conformidad con el procedimiento y el Reglamento de Arbitraje de la Camara de
Comercio Internacional (CCI). El arbitraje se conducira en idioma espafiol. En caso de
que un arbitraje relacionado con el presente Contrato y un arbitraje de acuerdo con la
Garantia de Cumplimiento se refieran al mismo asunto, dichos arbitrajes se
consolidaran y seran tratados como un solo arbitraje ante el mismo tribunal arbitral.

22.5 | Renuncia_a_la_ Via_Diplomatica. Las Partes renuncian
expresamente a formular cualquier reclamo por la via diplomatica.

CLAUSULA 23.
CAUSAS DE TERMINACION

23.1  Terminacién por YPFB. YPFB tendra derecho a dar por
terminado este Contrato, con efectos inmediatos a partir de la notificacion al Titular, en
los casos siguientes:

(a) Si dentro de los siguientes cinco (5) Dias a que deba presentarla,
el Titular no presentara las Garantias Bancarias estipuladas en el Contrato al inicio de
cada Fase del Periodo Inicial de Exploracién 0 al inicio de cada Fase del Periodo
Adicional de Exploracién, 0 no las mantuviera en vigor para los periodos requeridos
conforme al presente Contrato.
(b) Por incumplimiento en la ejecucién de las Unidades de Trabajo
para la Exploracién (UTE) durante la Fase vigente en el Periodo de Exploracién que
corresponda.

(c) Si dentro de los quince (15) Dias siguientes a que deba
presentarlo, el Titular no presenta el Plan de Desarrollo; 0 si dentro de los diez (10)
Dias siguientes a que reciba notificacién de YPFB al respecto, el Titular no inicia o no
remedia el incumplimiento al Plan de Desarrollo, sus respectivos Programas de Trabajo
y Presupuestos Anuales sin causa justificada reconocida por YPFB.

(d) Por negativa del Titular de producir los volimenes necesarios
para el abastecimiento del mercado interno de acuerdo a las Leyes Aplicables.

(e) Si el Titular no obtiene o no mantiene en pleno vigor y efecto las
Garantias Bancarias o las polizas de seguro requeridas conforme a las Clausulas 17 y 18
del presente Contrato.

(f) Por incumplimiento del pago por reembolso a YPFB de las
Patentes dentro del plazo de treinta (30) Dias de notificacion al Titular por YPFB con la
correspondiente certificacion de pago, de acuerdo a lo establecido en el Articulo 48 de
la Ley de Hidrocarburos. Previo al pago por YPFB de dichas Patentes, YPFB notificara
al Titular con la liquidacién detallada para que se efectue el reembolso.

(g) Por la interrupcién de la produccién en un Area de Explotacion,
excepto por causas técnicas justificadas e informadas en forma previa y por escrito y
aceptadas por YPFB. En caso de situacién de emergencia, la interrupcién de la
produccion debera ser informada y justificada en un plazo no mayor a veinticuatro (24)
horas de sucedido el hecho.

(h) Si el Titular o garante bajo la Garantia de Cumplimiento cae en
insolvencia o es incapaz de pagar sus deudas al vencimiento de las mismas, 0 solicita o
acepta la imposicién de un administrador, liquidador 0 sindico respecto a sus
propiedades o sus ingresos 0 inicia cualquier procedimiento bajo cualquier legislacién
para el reajuste o diferimiento de sus obligaciones o de cualquier parte de las mismas o
solicita la quiebra, reorganizacién, suspension de pagos, disolucién o liquidacién o
realiza o permite una cesi6n o arreglo general para el beneficio de sus acreedores.

(i) Si el Titular se encuentra en algtn otro incumplimiento
substancial derivadas del presente Contrato 0 del Acuerdo de Entrega de Hidrocarburos
referido en la Clausula 7.2, y no lo subsanare en el plazo de treinta (30) Dias contados a
partir de notificacién escrita por parte de YPFB.

23.2 Obligaciones Subsistentes. En todo caso de terminacién del

Contrato, las Partes deberan cumplir todas las obligaciones aplicables estipuladas en el
presente Contrato y sus Anexos antes de la devolucién del Area del Contrato.

-36-
CLAUSULA 24.
ABANDONO DE CAMPOS

24.1 Programa de Trabajos. El! Titular es responsable de realizar
todas las Operaciones de Abandono conforme a las Leyes Aplicables y las Practicas
Prudentes de la Industria relativas al Abandono. Cada uno de los Programas de Trabajo
y Presupuestos relativos a las Operaciones de Exploracion, Operaciones de Evaluacion,
Operaciones de Desarrollo y Operaciones de Explotacién, debera contener un capitulo
relativo al Abandono.

24.2 Abandono_Relacionado_con_las_Operaciones__Petroleras.

Todos los Costos por Abandono relacionados con Operaciones Petroleras aprobados por
YPFB en los Planes de Trabajo y en sus Presupuestos correspondientes seran
considerados Costos Recuperables en la medida en que se incurran de conformidad con
el Procedimiento Financiero y Contable.

24.3. Provisién _de__Fondos. El Titular deberd  depositar
Trimestralmente en las cuentas indicadas en la Clausula 24.6 una cuarta parte de la

provision anual a que se hace referencia en la Clausula 24.5 para cubrir en su momento
los Costos de Abandono relacionados con las Operaciones de Desarrollo y las
Operaciones de Explotacion del Campo en cuesti6n.

24.4 Presupuesto de Abandono. Conjuntamente con la presentacion
del Presupuesto correspondiente al Afio designado en la Clausula 24.5, el Titular debera
presentar a YPFB para su aprobacion un presupuesto de Abandono para las Operaciones
Petroleras (el “Presupuesto de Abandono”). Una vez que el Presupuesto de Abandono
ha sido aprobado por YPFB, el Titular deberad actualizarlo anualmente con la
aprobacién de YPFB.

24.5 Calculo de la Provisién Anual. La provision anual para las
actividades de Abandono relativas a las Operaciones de Desarrollo y Operaciones de
Explotacion sera determinada para cada ajio con base en la siguiente formula:

PA = (CAE - PAA ~ IA) * PAE/ RRR

en donde:

PA = Provision Anual.

CAE = Monto de los Costos de Abandono estimados de
acuerdo con el Presupuesto de Abandono.

PAA = Provisién de Abandono acumulada conforme a lo
previsto en e] presente Contrato.

IA = Intereses acumulados en la Cuenta de Abandono a
que se hace referencia en la Clausula 24.6.

PAE = Produecio6n Anual Estimada del Campo en cuestién

-37-
para el Afio en cuestion.

RRR = Las reservas recuperables remanentes al principio del
Afio en cuestion, hasta el final del término del
Contrato o el cierre del Campo.

24.6 Cuenta de Abandono. Una vez que fueran producidas el setenta
y cinco por ciento (75%) de las reservas de un Campo, el Titular transferira los fondos
previsionados a la Cuenta de Abandono. A tal efecto, las Partes estableceran un
fideicomiso denominado en Délares cuyo destino unico y especifico sera cubrir los
Costos de Abandono de los Campos en el Area del Contrato (la “Cuenta de
Abandono”). Dicho fideicomiso se acordara con un Agente Fiduciario designado de
comun acuerdo entre YPFB y el Titular. En caso de que habiéndose cubierto todos los
Costos de Abandono de los Campos del Area del Contrato hubiere un saldo positivo en
esta Cuenta de Abandono, los fondos remanentes seran propiedad de YPFB y el Titular
conforme al procedimiento establecido en el Anexo F para la Utilidad del Titular. En
caso de que los fondos aportados a la Cuenta de Abandono no sean suficientes para
cubrir todos los Costos de Abandono, el Titular deberd realizar las aportaciones que
resulten necesarias para cubrir tales Costos.

24.7 Notificacién y Requerimientos del Programa. El Abandono de
un Campo debera ser notificado a YPFB por el Titular con una anticipacion de por lo
menos dieciocho (18) Meses al inicio de las operaciones de Abandono, indicando la
fecha estimada de la terminacién de la produccién del Campo e incluyendo un
programa para desarrollar dicho Abandono. El! programa de Abandono debera sujetarse
estrictamente al Reglamento de Normas Técnicas y de Seguridad para las Actividades
de Exploracién y Explotacién de Hidrocarburos y al Reglamento Ambiental para el
sector de Hidrocarburos.

24.8 Aprobacién u Observaciones. YPFB debera hacer conocer al
Titular su aprobacion u observaciones al programa de Abandono, en un plazo no mayor
a sesenta (60) Dias desde la recepcién de la notificacién indicada en la Clausula 24.8.
EI Titular tendra un plazo de treinta (30) Dias para subsanar las observaciones.

24.9 Responsabilidad_al_finalizar_el Contrato. Al finalizar el

Contrato YPFB podra solicitar al Titular, la no realizacién de las operaciones de
Abandono con el objetivo de continuar la produccién del Campo. En este caso el
Titular entregara a YPFB todas las instalaciones de produccién, facilidades y pozos en
estado de funcionamiento. El Titular quedara exonerado de toda obligacion y
responsabilidad relativa al abandono de estas instalaciones, facilidades 0 pozos
devueltos a YPFB. Asimismo, el Titular instruira al Agente Fiduciario la transferencia
de los fondos que se encuentren en el fideicomiso establecido en la Clausula 24.6 a
favor de YPFB, relativos al Campo objeto de la referida solicitud por parte de YPFB.

-38-
CLAUSULA 25.
UNIDAD DE SEGUIMIENTO ¥Y CONTROL

25.1 Seguimiento de Actividades. Todas las Operaciones Petroleras
seran supervisadas por la Unidad de Seguimiento y Control, de acuerdo con lo
establecido en la Ley de Hidrocarburos y el reglamento respectivo. Las facultades y
responsabilidades de dicha Unidad se encuentran sefialadas en el reglamento aprobado
por el Ministerio y en el presente Contrato.

25.2 Membresia y Poderes de la Unidad de Seguimiento y Control.
La Unidad de Seguimiento y Control estara integrada por tres (3) miembros o sus

alternos designados por el Titular y por tres (3) miembros 0 sus alternos designados por
YPFB. Uno de los representantes de YPFB presidira la Unidad. La Unidad tendra los
siguientes poderes y atribuciones:

(a) El intercambio y discusién entre sus miembros de toda la
informacion relativa a las Operaciones Petroleras.

(b) | Conocer los avances de la ejecucién de los Programas de
Trabajo.

(c) Verificar y coordinar la ejecucién de las Operaciones Petroleras,
para lo cual los representantes de las Partes podran contar con la asesoria necesaria.

(d)  Verificar el cumplimiento de todas las obligaciones relativas a las
Operaciones Petroleras que se establecen en el Contrato o que las Partes acuerden por
cualquier otro documento.

(e) Las demds atribuciones establecidas en el reglamento aprobado
por el Ministerio, en el Contrato o que las Partes acuerden.

25.3 Reuniones. La Unidad de Seguimiento y Control se reunira cada
vez que lo soliciten cualesquiera de las Partes y con la periodicidad que establece su
reglamento, en el entendido de que debera reunirse por lo menos cada seis (6) Meses.
Se requerira la asistencia de por lo menos un miembro representante del Titular y uno
de YPFB para que se considere constituida }a Unidad. Cada una de las Partes se hara
cargo de los gastos que implique mantener a sus respectivos miembros en la Unidad.

CLAUSULA 26.
MODIFICACIONES Y RENUNCIAS

Este Contrato no podra ser modificado sin el previo consentimiento por
escrito de las Partes. Cualquier modificaci6n a este Contrato debera efectuarse en
sujecién a lo establecido en el Articulo 68 de la Ley de Hidrocarburos. Cualquier
renuncia a los derechos conferidos por este Contrato deberd ser hecha por escrito y

-39-
firmada por los representantes autorizados de la Parte que esté renunciando a dichos
derechos.

CLAUSULA 27.
CAPACIDAD Y DECLARACIONES DE LAS PARTES

27.1 Capacidad y Declaraciones Basicas de las Partes. Cada Parte
reconoce que cada Parte celebra este Contrato en su propio nombre y en su capacidad
de entidad legal facultada para contratar por si misma. Ademéas, cada Parte declara y
garantiza a la otra que: (ji) tiene plena capacidad juridica para la celebracion y
cumplimiento de este Contrato: (ii) ha cumplido con todos los requerimientos
corporativos y de otra naturaleza necesarios para la celebracion y cumplimiento de este
Contrato; (iii) ha obtenido todas las autorizaciones gubernamentales y de otra naturaleza
necesarias para la celebracién y cumplimiento de este Contrato; y (iv) este Contrato
constituye una obligacién legal, valida y coercible de dicha Parte, ejecutable en su
contra de acuerdo con sus términos.

27.2 Ciertas Practicas. En la fecha de celebracién del presente
Contrato, cada una de las Partes declara y garantiza a la otra que ni ella ni ninguno de
sus empleados, agentes 0 representantes, directa o indirectamente, ha ofrecido,
prometido, autorizado, pagado o dado dinero o algo de valor a ningin funcionario
publico con objeto de influenciar sus actos 0 decisiones, o de ganar ventajas indebidas,
en relacién con este Contrato 0 con cualquiera de las actividades que seran llevadas a
cabo de acuerdo con el mismo y por el plazo del Contrato se obliga a no ofrecer,
prometer, autorizar, pagar o dar dinero o algo de valor a ningun funcionario publico con
objeto de influenciar sus actos o decisiones, o de ganar ventajas indebidas, en relacion
con este Contrato o con cualquiera de las actividades que seran llevadas a cabo de
acuerdo con el mismo.

CLAUSULA 28.
CONFIDENCIALIDAD

28.1 Propiedad de la Informaci6n. El Titular conviene que toda la
informacién que YPFB le proporcione en relacién con el presente Contrato, incluyendo
informacién técnica, comercial y de otra indole, asi como toda la informacién
desarrollada por el Titular en cumplimiento de este Contrato, incluyendo los
Documentos Técnicos, sera propiedad exclusiva de YPFB. Esta disposicion no alcanza
a los inventos 0 procesos tecnolégicos debidamente patentados, debiendo el Titular
informar a YPFB sobre dichos registros.

28.2 QObligacién de Confidencialidad. E| Titular debera (a) guardar
confidencialidad sobre los acuerdos relacionados con este Contrato y sobre los
documentos y demas informacion, ya sea técnica 0 comercial, que les hayan sido
suministrados por 0 a nombre de YPFB y (b) abstenerse de divulgar dicha informacién
a cualquier tercero sin el consentimiento previo y por escrito de YPFB. No obstante lo
anterior, las disposiciones de esta Clausula 28 no seran aplicables a: (i) la informacién

-40-
, Agi
fi

a

de dominio publico que no haya sido hecha publica a través del incumplimiento del
presente Contrato; (ii) la informacion que haya sido obtenida con anterioridad a su
divulgacion sin violar alguna obligacién de confidencialidad; (iii) la informacion
obtenida de terceros que tengan derecho a divulgarla sin violar una obligacién de
confidencialidad; y (iv) la informacién que deba ser divulgada por requerimiento de
leyes, siempre que (x) el hecho de no divulgarla sujetaria al Titular a penalidades
civiles, criminales o administrativas y (y) el Titular notifique a YPFB con toda prontitud
la solicitud de dicha divulgacién. En el caso establecido en el inciso (iv) anterior,
YPFB podra solicitar al Titular que impugne ante los tribunales competentes la orden de
divulgacion, en cuyo caso dichos costos seran considerados Costos Recuperables.

28.3 Divulgacién de Informacién. No obstante lo estipulado en la
Clausula 28.2, el Titular tendra derecho de divulgar a (i) consultores profesionales y
auditores, (ii) bancos u otras entidades financieras, (iii) cualquier inversionista, 0 (iv)
cualquier Subcontratista, la informacion que pudiera razonablemente ser necesaria para
el seguimiento de sus obligaciones de conformidad con el presente Contrato, siempre y
cuando dichas personas hayan celebrado previamente convenios de confidencialidad
con el Titular, en cuyo caso, el Titular respondera frente a YPFB por el incumplimiento
de cualquiera de dichos convenios de confidencialidad.

CLAUSULA 29.
LIMITE DE RESPONSABILIDAD

Ninguna de las Partes sera responsable frente a la otra por pérdidas o
dafios y perjuicios indirectos 0 especiales de cualquier tipo que se deriven 0 que de
alguna manera se relacionen con el cumplimiento 0 incumplimiento de las obligaciones
contenidas en el presente Contrato, incluyendo (i) dafios al reservorio o a la formacién;
(ii) dafios por imposibilidad de produccién, utilizacién 0 disposicién de Hidrocarburos; 0
(iii) dafios por pérdida o diferimiento de ingresos 0 utilidades.

CLAUSULA 30.
NOTIFICACIONES

Todas las notificaciones y demds comunicaciones entre las Partes
relacionadas con el presente Contrato deberan ser realizadas por escrito y produciran
efecto una vez que sean recibidas por su destinatario en las direcciones sefialadas a
continuacion:

YPFB: Yacimientos Petroliferos Fiscales Bolivianos
Calle Bueno 185
Edificio YPFB
C.P. 401
La Paz, Republica de Bolivia

Atencion: Vicepresidencia de Administracion de
Contratos y Fiscalizacion

-41-
Fax: 591-2-2356543
Correo Electrénico: vpacf@ypfb.gov.bo

Titular: Sus oficinas principales en su domicilio legal

o en cualquier otra direccién indicada por escrito por cualquier Parte a la otra, con por
lo menos diez (10) Dias de anticipacién, de conformidad con los términos sefialados en
este Clausula 30.

CLAUSULA 31.
TOTALIDAD DEL CONTRATO; AUSENCIA DE RECLAMOS

31.1 Totalidad del Contrato. Este Contrato representa la totalidad
del convenio entre las Partes con respecto al objeto del mismo y reemplaza y substituye
cualquier contrato, convenio, acuerdo o entendimiento relacionado con operaciones
petroleras de cualquier naturaleza en el Area del Contrato.

31.2. Amexos. Quedan incorporados formando parte indivisible e
integrante de este Contrato, los siguientes Anexos:

Anexo A: Ubicacién y Limites del Area del Contrato
Anexo B: Garantia Bancaria

Anexo C: Garantia de Cumplimiento

Anexo D: Procedimiento Financiero y Contable
Anexo E: Programa y Periodos de Exploracién
Anexo F: Retribucién del Titular

Anexo G: Inversiones Realizadas

31.3 Ausencia de Reclamos. El Titular, en nombre propio y de sus
Afiliadas con efecto en la Fecha Efectiva, expresamente desiste y renuncia a cualquier
accién que ésta o sus Afiliadas puedan tener en contra de la Republica, YPFB o
cualquiera de sus respectivas Afiliadas en relacion con el Area del Contrato con motivo
de o respecto a la entrada en vigor o la implementacién de la Ley de Hidrocarburos, o la
emisién 0 implementacién del Decreto Supremo No. 28,701, de fecha 1° de mayo de
2006, en el entendido de que esta renuncia no impedira que el Titular alegue defensas
en caso de reclamos presentados en contra del Titular en relacién con el Area del
Contrato.

CLAUSULA 32.
IDIOMA

Este Contrato se celebra en el idioma espafiol, idioma en el cual debe ser

interpretado. Cualquier traduccion de este Contrato sera unicamente para efectos de
conveniencia y no sera considerada para la interpretacién del mismo.

-42-
CLAUSULA 33.
EJEMPLARES EQUIVALENTES

Este Contrato esta celebrado en tres (3) ejemplares equivalentes con el
mismo significado y efecto, y cada uno sera considerado como un original.

EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato
de Operacién en la fecha indicada anteriormente.

YACIMIENTOS PETROLIFEROS FISCALES BOLIVIANOS

Por

CANADIAN ENERGY ENTERPRISES

Lh,

Por |
Nombre: Ertrigue G. Coscio Maldonado
Cargo: Présidente - General
7
MONELCO S.R.L.
<
Por

Nombre: Arturo E] Moroy|Aquezolo
Cargo: _Represeptante|Legal

-43-
ANEXO A

UBICACION Y LIMITES DEL
AREA DEL CONTRATO
AREA DE CONTRATO

WARNES
AREA DE EXPLOTACION: CAMPO WARNES

OPERADOR: CANADIAN ENERGY ENTERPRISES

FORMULARIO 1

DISTANCIA Y COORDENADAS DEL AREA DE CONTRATO

AREA DE EXPLOTACIiON CAMBO WARNES ~ oe

OPERADOR: Canadian Energy Enterprises

UTM PSAD-56
["wro. | DE VERTICE A_VERTICE DISTANCIA DIRECCION ¥_(UT™)
WRN-1 (PP) 486500 8063000

WRN-1(PP) 486500 8062000
WRN-2
WRN-3

1000
500
500
500
500

500

500

487000 8062000
487000 8061500
487500 8061500
487500 8061000
488000 8061000
488000 8060500
488500 8060500
488500 8060000

a Eb
H
r

10 489000 8060000
a 185000
i
13 489500 8058500
24 490000 8058500
15 490000 8058000
491000

8055500
8055500
8056000
8056000
8056500
8056500
8057000
8057000
8057500
8057500
488000 8058000
487500 8058000
487500 8058500
486500 8058500
485500 8060000

485000 8060500

490000
490000
489500
489500
489000
489000
488500
488500
488000

485000 8061000
484500 8061000
484500 8063000
H 4GbSa5 CBR po

74
FORMULARIO 2

COORDENADAS DE LOS VERTICES

AREA DE EXPLOTACION CAMPO WARNES

OPERADOR: Canadian Energy Enterprises

Zona: 20

[weo. [vertices [eee Sv Oem —«dCOCSCiata tn Longatua
Wa (FP) Te 31 08.433"
[2 [wo | __ 486500 3062000 1 31" 40,973"
487000 8062000 17° 31' 40.984" 63° 07' 20.906"
Sa 487000 8061500 17° 31' 57,254" 63° 07" 20,917"
[ 5 | wars | 487500 8061500 17° 31' 57.264" 93.959"
f 6 | wre | 487500 8061000 17° 32" 13.534" 63° 07' 03.969"
7 WRN-7 488000 8061000 17° 32' 13.544" 63° 06" 47.011"
8 WRN-8 488000 8060500 17° 32° 29.814" 63° 06" 47.021"
9 WRN-9 488500 8060500 17° _32' 29,823" 63° 06" 30,061"
10 | _—wRN-10__—s«| 488500 8060000 17° _32' 46.094" 63° 06" 30.071"

489000 3060000
[as [waa [489500 2059000

489500 8058500
490000 8058500
490000 8058000
491000 8058000

17° 32' 46.103"
17° 33' 18.643"
17° 33' 18.651"
17° 33' 34.921"
17° 33" 34.930"
17° 33' 51.200"
17° 33' 51.215"

63° 06" 13.112"
63° 06"
63° 05" 56.
63° 05' 56.178"
05"

491000 8055500 17° 35' 12.565" .

490000 8055500 17° 35" 12.549" 63° 05' 39.268"
489500 V7 340 56.271"
489500 8056500 34' 40.001" °

63° 05° 56.214"
06"

489000 8056500 17° 34' 39,993" 13.176"

489000 8057000 17°34" 23.723" 06" 13.167"
WRN-25 488500 8057000 17° 34" 23.714" 06' 30.129"
WRN-26 488500 17° 34" 07.443" 6 30.119"
WRN-27 488000 17° 34" 07.434" 63° 06' 47.081"
[28 | —~rt-28 | 288000 osao00 1733" 54.160"
[29 | _wan-a8 | 487500 2058000 17 330 81.150"
30 WRN-30 487500 8058500

17° 33' 34.884" 63° O7' 04,022"

31 WRN-31 486500 63° 07' 37.943"
32 wRN32 486500 1733" 02.303"
[ss [waa | an6000 | s59500 | i 33" 0a sia" | es" 07" 54 gi"
WRN-34 486000 8060000 17° 32' 46.042" 63° 07' 54.869"
— WRN-35 485500 17° 32" 46.031" 63° 08' 11.829"
WRN-36 485500 17° 32' 29.760" 63° 08" 11.817"
wRa37 495000 LP 321_29.748"
[30 [wv 38 17 32" 33.479"

63° 08' 28.763"
63° 08' 45.722"
63° 08' 45.669"

8061000
8061000

8063000

484500
484500

17° 32' 13.466"
17° 31° 08.386"

RESUMEN GENERAL

AREA DE CONTRATO CAMPO WARNES

AREA HECTAREAS | PARCELAS

AREA DE CONTRATO 1.825,00 0,73

GCX/smg/24/10/2006
io

BOLIVIA
| |

( ESCALA GRAFICA |
| = 109 ° 300 200
——— |
agenteos

po “| “AREA DE EXPLOTACION
' (CAMPO "WARNES")

| CONTRATO DE OPERACION
| ENTRE

YPER - CANADIAN ENERCY ENTERPRISES :

ySINUYVM, OLVYLNOO 3G Vay
(IHOLNAraY VW OXaNV) |

S3SIUdHILN ADYINA NVIGWNVO - ddA
FYLN3
NQIOVadO 3d OLVYLNOD

&_

0z wNOZ

£9 TVHIN3D ONVIGINAW
95 dvSd 30IO¥34S3
"WL NQIDDRAONd

SONLIMOTH

Ed oz st oO s °
00°08: WIvOS3

‘SPjeue OP BY] = ———

Seeded £/'0 “SANYVM, odWeD
gpeiordg ep ealy

000'0S0°8

000°090°8
og

000°00'8

000°080'8

ego OHr2 “OMG WARY Nalin soHeVOD|SOOZIKGONOIOWZAWLIDIOLN]

A

0000S = 00°00: «NN NBY «= NNR «= LP
2a
L + o)4Speal
— + 000°0%0'8
| tl
7 i 02
Zed VINVS a
; + 000°0S0"
t — 4 —- ;
; 60
~ -000'090'8|
{of _ foc et
| u aa
: + | 000'0L0°8
pes 4
go) 20 or} el} gt | ct | ged Sb |
= otk ~ 000'080'8 |
0001s = -000"00.-—«=i«TBY §=—«00'BP «= (00 |

4

ANEXO B

FORMATO DE GARANTIA BANCARIA

7"
2K

poe, ANEXO B

FORMATO DE CARTA DE CREDITO
STANDBY; GARANTIA BANCARIA

[Papel Membretado del Banco Emisor]

De: Banco Emisor
Para: Yacimientos Petroliferos Fiscales Bolivianos y Banco Negociador /
Notificador

Por instrucciones y por cuenta de y

(conjuntamente, el “Titular”), con la presente emitimos esta Carta de

Crédito Irrevocable Standby numero a favor de Yacimientos

Petroliferos Fiscales Bolivianos (el “Beneficiario”) hasta por la cantidad de

$ ( délares 00/100 moneda de curso legal en los

Estados Unidos de América), disponible a la vista en las cajas de (Nombre del Banco
Negociador/Notificador) a la presentacion de:

Declaracién del Beneficiario manifestando su derecho a hacer efectiva esta
Carta de Crédito conforme al Contrato de Operacién Num. de fecha de

de 2006 para el Area , que celebré con el Titular (en adelante la
“Declaracién”), en el formato previsto como Apéndice A de esta Carta de Crédito.

Esta Carta de Crédito expirard el (la “Fecha de Vencimiento”), en
el entendido de que tal fecha sera prorrogada automaticamente en caso de que ocurra, y
por la duracién de, cualquier evento de Fuerza Mayer (tal y como este término se utiliza
en el articulo 17 del documento 500 de la Camara de Comercio Internacional - “UCP
500”) aplicable al Banco Emisor y/o al Banco Negociador/Notificador.

Esta Carta de Crédito se prorrogara automaticamente por periodos adicionales de
un afio a partir de la Fecha de Vencimiento y de cada una de las fechas de vencimiento
subsecuentes, salvo que el Banco Emisor y/o el Banco Negociador/Notificador notifiquen
al Beneficiario, con por lo menos 45 dias calendario de anticipacién a la Fecha de
Vencimiento correspondiente, mediante escrito entregado en mano, con acuse de recibo,
la decision del Banco Emisor de no renovar esta Carta de Crédito por dicho periodo
adicional, en cuyo caso el Beneficiario tendra derecho de hacer efectivo el monto entonces
disponible de esta Carta de Crédito mediante la presentacién de la Declaracién
correspondiente.

Esta Carta de Crédito sera pagadera al Beneficiario dos dias habiles después de
la presentacion en orden de la Declaracién al Banco Negociador/Notificador.

El Banco Negociador/Notificador esta autorizado a requerir al Banco Emisor el
reembolso por mensaje SWIFT 0 telex contrasefiado en el que atestigiie o manifieste
que los documentos le han sido presentados en orden.
En todo lo no previsto por la misma, esta: Carta de Crédito se regira ‘por UCP
500, en el entendido de que el Banco Negociador/Notificador y el Banco Emisor
renuncian a lo dispuesto en el articulo 17 de tal documento y que, en tanto no exista
contradiccién con UCP 500, esta Carta de Crédito se regira e interpretara por las leyes
de la Republica de Bolivia.

Al recibo de la Declaracibn de parte del Beneficiario, el Banco
Negociador/Notificador debera decidir, dentro del dia habil siguiente, si la Declaracién
se encontré en orden, de acuerdo a lo requerido en el segundo parrafo de esta Carta de
Crédito, o si decide rechazarla, informando al Beneficiario por escrito las discrepancias
que motivan el rechazo, en el entendido de que el Banco Negociador/Notificador no
podra rechazar la Declaracién si ésta se apega al formato adjunto como Apéndice A.
En caso de que la Declaracién no se apegue a dicho formato, el Beneficiario -podra
volver a presentar la Declaracién correspondiente cuantas veces sea necesario.

Todos los gastos bancarios en relacién con esta Carta de Crédito seran por
cuenta del Titular.

El Beneficiario podra presentar un requerimiento de cobro por el monto total de
esta Carta de Crédito 0 requerimientos de cobro parciales.

2/2
APENDICE A

DECLARACION DEL BENEFICIARIO

La Paz, Bolivia,a__ de de

Nombre del Banco Emisor y/o Banco Negociador/Notificador:
Direccién del Banco Emisor y/o Banco Negociador/Notificador:

Atencién a: Departamento de Cartas de Crédito

Asunto: Carta de Crédito Stand-by numero a favor de
Yacimientos Petroliferos Fiscales Bolivianos.

Estimados Sefiores:

Por este medio les hacemos constar que, de acuerdo con los términos y

condiciones del Contrato de Operacién No. de fecha para el
area , Yacimientos Petroliferos Fiscales Bolivianos tiene derecho a recibir
como pena convencional la cantidad de US$. por incumplimiento a las

obligaciones relativas a las Unidades de Trabajo de Exploracién previstas en el Contrato
de referencia.

Favor de proceder a depositar la cantidad indicada dentro de los dos dias habiles
siguientes a la fecha de esta notificacién, a la cuenta a nombre de Yacimientos
Petroliferos Fiscales Bolivianos, cuyos datos se indican a continuacién:

Cuenta No.
Banco:

Atentamente,

Yacimientos Petroliferos Fiscales Bolivianos

Por:
Apoderado Legal
ANEXO C

FORMATO DE GARANTIA
DE CUMPLIMIENTO

A
REPUBLICA DE BOLIVIA

CONTRATO DE GARANTIA

SUSCRITO POR

XYZ
EN FAVOR DE

YACIMIENTOS PETROLIFEROS
FISCALES BOLIVIANOS

fs
CONTRATO DE GARANTIA

EI presente Contrato de Garantia se suscribe el __de__—s de spor
; una empresa organizada y existente bajo las leyes de _ (en
adelante “ABC”), _, una empresa organizada y existente bajo las
leyes de (en adelante, “DEF”) y ; una empresa
organizada y existente bajo las leyes de (en adelante. “XYZ”), en
calidad de garantes (cada una en lo individual un “Garante” y colectivamente los
“Garantes”), en favor de Yacimientos Petroliferos Fiscales Bolivianos, una empresa
publica creada por Decreto Ley de 21 de diciembre de 1936, en calidad de
beneficiario (en adelante, el “Beneficiario”), en relacién con el Contrato de
Operacion suscrito entre el Beneficiario, Petrobras Bolivia S.A. (en adelante,
“Petrobras Bolivia”), Empresa Petrolera Andina, S.A. (en adelante, “Andina”) y
Total E&P Bolivie S.A. (en adelante, “Total Bolivia” y, conjuntamente con
Petrobras Bolivia y Andina, las “Empresas Participantes”) de fecha__ de de
____ (segtn el mismo vaya a ser modificado de acuerdo con sus términos, el
“Contrato de Operacién”). Todos los términos escritos con mayuscula inicial pero
no definidos de otra forma en este Contrato de Garantia tendran el significado que
se les da a los mismos en el Contrato de Operacion.

CLAUSULA 1
GARANTIA

(a) Los Garantes, en este acto de manera solidaria. incondicional e
irrevocable, garantizan al Beneficiario, como obligados principales y no meramente
como fiadores, el pago total, puntual y completo de cualesquiera cantidades que las
Empresas Participantes deban pagar al Beneficiario, asi como el cumplimiento
puntual y oportuno de todas y cada una de las obligaciones de cada una de las
Empresas Participantes, de conformidad con el Contrato de Operacién, incluyendo, en
forma enunciativa y no limitativa, las relativas a las operaciones de Abandono. Este
Contrato de Garantia constituye una garantia de pago y de cumplimiento y no
meramente de cobranza, el cual debera permanecer en pleno vigor y efecto hasta que
todas las obligaciones de cada una de las Empresas Participantes garantizadas por el
mismo, sean pagadas o cumplidas en su totalidad. Hasta donde sea permitido por las
Leyes Aplicables, cada Garante renuncia a todas las excepciones 0 beneficios a que
tenga derecho por ley o por cualquier otro medio, en su calidad de fiador o garante.

(b) Cada uno de los Garantes garantiza que proveera a las Empresas
Participantes todos los recursos técnicos y financieros necesarios, incluyendo personal
pertinente, para que las Empresas Participantes cumplan completamente y en forma
apropiada todas sus obligaciones en virtud del Contrato de Operacién. En caso de que
cualquiera de las Empresas Participantes no cumpla con tales obligaciones, cada uno de
los Garantes se obliga frente al Beneficiario a cumplir 0 a hacer que se cumplan cabal y
oportunamente dichas obligaciones.

(c) La garantia de pago y cumplimiento dispuesta en el presente Contrato de
Garantia constituye una garantia continua, absoluta e incondicional y debera aplicarse
a todas las obligaciones bajo el Contrato de Operacion cuando éstas se originen. Sin
limitar la generalidad de lo anterior, la garantia de cada Garante no sera liberada,
extinguida o de otra forma afectada por: (i) cualquier cambio en el nombre,
actividades autorizadas, existencia legal. estructura 0 personal de cualquiera de las
Empresas Participantes; (ii) insolvencia, quiebra, reorganizacio6n 0 cualquier otro
procedimiento similar que afecte a cualquiera de las Empresas Participantes 0 a sus
respectivos activos; 0 (ili) cualquier otro acto u omisi6n o retraso de cualquier tipo de
cualquier Empresa Participante, cualquier Garante, el Beneficiario 0 cualquier otra
persona o entidad.

(d) En la medida permitida por las Leyes Aplicables, cada Garante conviene
que. sin la notificacién a dicho Garante y sin la necesidad de una confirmacion,
consentimiento o garantia adicional por dicho Garante, las obligaciones de las Empresas
Participantes aqui garantizadas podran ser en ocasiones, de conformidad con el Contrato
de Operacién, renovadas, ampliadas, incrementadas, aceleradas, modificadas.
reformadas, transigidas, renunciadas, liberadas 0 rescindidas por el Beneficiario, todo lo
anterior sin impedir o afectar de cualquier manera la obligacion de dicho Garante bajo el
presente Contrato de Garantia. El Beneficiario no estara obligado a ejercitar recurso
alguno contra las Empresas Participantes antes de tener el derecho a recibir el pago de
cualquier Garante de las obligaciones aqui garantizadas.

CLAUSULA 2
RESTITUCION

Cada Garante conviene que su responsabilidad en virtud de este Contrato de
Garantia debera ser automaticamente restituida en caso de y hasta el punto de que, por
cualquier razon, cualquier pago 0 cumplimiento hecho por o en nombre de las Empresas
Participantes en relacién con las obligaciones aqui garantizadas, se recupere de 0 se
reembolse por el Beneficiario 0 cualquier otra parte como resultado de cualquier
procedimiento de quiebra, insolvencia, reorganizacién o cualquier otro.

CLAUSULA 3
DECLARACIONES

Cada uno de los Garantes en este acto declara y garantiza que: (i) tiene plena
capacidad juridica para la celebracién y cumplimiento de este Contrato de Garantia;
(ii) ha cumplido con todos los requerimientos corporativos y de otra naturaleza
necesarios para la celebracion y cumplimiento de este Contrato de Garantia; (iii) ha
obtenido todas las autorizaciones gubernamentales y de otra naturaleza necesarias
para la celebracién y cumplimiento de este Contrato de Garantia; y (iv) este
Contrato de Garantia constituye una obligacién legal. valida y coercible de dicho
Garante, ejecutable en su contra de acuerdo con sus términos.

N

—~
CLAUSULA 4
VALIDEZ

Si cualquier disposicion del presente Contrato de Garantia o parte de dicha
disposicién o la aplicacién de la misma a cualquier circunstancia, se declara nula 0
inexigible, el resto de este Contrato de Garantia (0 el resto de dicha disposicion) y la
aplicacién de la misma a otras circunstancias no deberd verse afectada por tal
circunstancia.

CLAUSULA 5
LEY APLICABLE Y ARBITRAJE

(a) El presente Contrato de Garantia se regira e interpretara de acuerdo con
las leyes de la Republica de Bolivia.

(b) Cualquier controversia respecto a o en relacién con este Contrato de
Garantia sera resuelta mediante arbitraje. El nimero de arbitros sera tres (3), uno
nombrado por el Beneficiario, uno nombrado conjuntamente por el Garante o
Garantes que sean parte en la controversia, y el tercero por los dos arbitros nombrados
anteriormente, con el consentimiento de las partes en la controversia. Si el tercer
arbitro no es nombrado dentro de un periodo de sesenta (60) Dias contados a partir del
nombramiento del segundo 4rbitro, o si el Beneficiario 0 el Garante o Garantes que
sean parte en la controversia no nombran un arbitro, entonces dicho arbitro sera
nombrado de acuerdo con lo dispuesto en el Reglamento abajo mencionado. La sede
del arbitraje sera la ciudad de La Paz, Bolivia. Las leyes aplicables seran las leyes de
la Republica de Bolivia. El arbitraje se Ievara a cabo de conformidad con el
procedimiento y el Reglamento de Arbitraje de la Camara de Comercio Internacional
(CCl. EI arbitraje se conducira en idioma espafiol. Los Garantes aceptan que, a
pedido del Beneficiario, cualquier procedimiento arbitral en virtud del presente
Contrato de Garantia podra consolidarse con cualquier procedimiento arbitral iniciado
en virtud del Contrato de Operacion.

(c) Los Garantes convienen en pagar todos los costos, gastos y honorarios
razonables y documentados, incluyendo honorarios de abogados. en que el
Beneficiario pueda incurrir en la ejecucion o intento de ejecucién de este Contrato de
Garantia.

CLAUSULA 6
IDIOMA

Este Contrato de Garantia se celebra en el idioma espafiol, idioma en el
cual debe ser interpretado. Cualquier traduccién de este Contrato de Garantia sera
unicamente para efectos de conveniencia y no sera considerada para la
interpretacion del mismo.
CLAUSULA 7
EJEMPLARES EQUIVALENTES

Este Contrato de Garantia se celebra en dos (2) ejemplares equivalentes
con el mismo significado y efecto, y cada uno sera considerado como un original.

EN TESTIMONIO DE LO CUAL, los Garantes firman este Contrato de
Garantia en la fecha mencionada al principio del mismo.

ABC
como GARANTE

Por:

XYZ
como GARANTE

Por:

CONVIENE Y ACEPTA:

YACIMIENTO PETROLIFEROS
FISCALES BOLIVIANOS

Por:

CARTA DE GARANTIA BLOQUE

Sefiores:
Yacimientos Petroliferos Fiscales Bolivianos.-
Presente.-

Ref: Carta de Garantia Contrato de Operacién Bloque

En relacién con el Contrato de Operacién entre Yacimientos Petroliferos Fiscales

Bolivianos y [Empresa Participante], para
operaciones petroliferas en el Bloque (Bloque del Contrato]
la empresa {Empresa ultima Casa Matriz],

una empresa organizada y existente bajo las leyes de la Republica de
, por medio de este documento certifica que es
propietaria de la empresa {Empresa
Participante], organizada y existente bajo las leyes de la Republica de

, debidamente constituida en Bolivia, y garantiza de
manera solidaria, continua, incondicional e irrevocable, que proveera a dicha
empresa {Empresa Participante] todos los
recursos técnicos y financieros necesarios, incluyendo el personal necesario,
para que dicha empresa ejecute completamente y en forma apropiada sus
obligaciones, en conformidad y en conexiédn con el mencionado Contrato de
Operacion.

En caso de que {Empresa Participante]
no cumpla sus obligaciones establecidas en el Contrato de Operacién objeto de
la presente Carta de Garantia, la empresa

{Empresa ultima Casa Matriz] las cumplira o hara que sean cumplidas.

Fecha

Firma

Nombre del Representante Legal:

Empresa: [ultima Casa Matriz]:

ANEXO D

PROCEDIMIENTO FINANCIERO Y CONTABLE
4.1,

1.2.

1.3.

1.4,

1.5.

21.

ANEXO D

PROCEDIMIENTO FINANCIERO Y CONTABLE

CLAUSULA 1

DEFINICIONES

Las definiciones contenidas en la parte principal de este Contrato se aplican
también a este Procedimiento de Contabilidad con el mismo significado. En
caso de discrepancia entre el texto del Contrato y este Anexo, prevaleceran las
disposiciones contenidas en la parte principal del Contrato.

El propésito de este Anexo D es el de definir con mayor detalle la manera en
que los costos y gastos de las Operaciones Petroleras seran presupuestados y
registrados para ser tomados en cuenta o no, como costos recuperables y
posteriormente ser aprobados por YPFB.

Todas las referencias a Clausulas y Subclausulas son referencias a las
Clausulas y Subclausulas de este Procedimiento Contable.

Revision del Procedimiento Contable.

Las Partes acuerdan que si un procedimiento establecido aqui resulta injusto
© no equitativo para cualquiera de las Partes en cuestién, éstas deberan
reunirse y procurar ponerse de acuerdo en los cambios necesarios para
corregir la injusticia o la falta de equidad.

Esta revision debe hacerse mediante un instrumento escrito y firmado por las
Partes.

La contabilidad sera preparada por el Titular sobre bases devengadas, es
decir que se da reconocimiento a los costos y/o gastos a medida que se
incurren y se registran en los periodos en los cuales se relacionan.

CLAUSULA 2

CRITERIOS DE CONTABILIDAD Y REGLAS PARA
LA CONVERSION DE MONEDAS

Los registros contables de este Contrato seran mantenidos por el Titular en la
Republica, en Bolivianos con su respectiva conversién al dolar, de acuerdo a la
Clausula 2.2 en idioma espafiol, seran mantenidos en periodos anuales
calendario y en cumplimiento de las disposiciones previstas en la parte
principal del Contrato y de este Procedimiento Contable segun los principios y
normas de contabilidad generalmente aceptados en la Industria y las normas
de contabilidad vigentes en la Republica.
2.2.

2.3.

2.3.1.

2.3.2.

La conversion de cualquier moneda diferente a Bolivianos y de Bolivianos a
Dolares, que deba efectuarse en la Republica en virtud del presente Contrato
se realizaran al tipo de cambio oficial del Banco Central de Bolivia seg el
ultimo Dia Habil anterior a la fecha de la transaccién y/o registro contable.

Todos los costos directos e indirectos incurridos por el Titular con respecto a
las Operaciones Petroleras y en la consecucién de los objetivos de dichas
Operaciones establecidos en la Clausula 4, seran debitados a las cuentas
llevadas por el Titular de acuerdo con la clasificacion general de Costos de
Exploracion, Costos de Desarrollo y Costos de Explotacion, los cuales se
definen como sigue:

Costos de Exploracién

Incluyen todos {os costos directos e indirectos incurridos por el Titular durante
el Periodo de Exploracion, desde la Fecha Efectiva hasta la Declaratoria de
Comercialidad, considerando, pero no limitado, a:

a) estudios y levantamientos topograficos, aéreos, geofisicos, geoquimicos
y geolégicos (incluida su interpretacion);

b) perforaciones, pruebas de produccidn y todas las actividades asociadas
como por ejemplo la extraccién de muestras;

c) todos los costos, incluidos los costos por mano de obra, materiales y
servicios para la perforacion y terminacién de los Pozos de exploracion y
evaluacién, contando que los Pozos estén secos y no acabados como
Pozos productivos o de inyeccion;

d) instalaciones en la Republica utilizadas solamente para apoyar estos
propésitos, incluidas vias de acceso; infraestructura necesaria para el
traslado de personal y Materiales hasta el sitio de operaciones;

e) adquisicion y tratamiento de informacién geoldgica y geofisica.
Costos de Desarrollo

Todos los costos directos e indirectos ocasionados por el desarrollo de uno 0
mas campos para la produccién de Hidrocarburos, desde la Declaratoria de
Comercialidad hasta el inicio de la Produccién Comercial Regular y los costos
directos 0 indirectos ocasionados por el desarrollo suplementario de uno o
mas campos realizados con posterioridad al inicio de la Produccién Comercial
Regular, considerando principalmente y sin que Ia relacion sea limitativa:

a) todos los costos de perforacién y terminacién de Pozos, productores de
Hidrocarburos 0 inyectores dentro de los reservorios 0 yacimientos, para
poner en produccién el Campo, incluida la perforacion, la profundizacion y
la terminacién de dichos Pozos, incluida también la perforacion de Pozos
de servicios, como los que se emplean para la evacuacién de desechos;

b) todos los costos para la construccién de vias de acceso u otras vias de
comunicacién que tengan que ver solamente con las actividades de
desarrollo previstas;

c) todos los costos para la construccién de plantas e instalaciones
2.3.3.

3.1

3.1.1

dedicadas a la producci6n, tratamiento, almacenamiento y transporte de
Hidrocarburos, tales como tuberias, equipos para la produccién y
tratamiento de Hidrocarburos, equipos para cabezales de Pozo, equipos
de extraccién del subsuelo, tuberias de produccién, varillas de bombeo,
bombas, lineas de flujo, sistemas de recuperacién mejorada, tanques de
almacenamiento y otras instalaciones relacionadas a tales efectos;

d) studios de ingenieria, reservorio y de disefio para esas instalaciones;

Los Costos de Desarrollo de las instalaciones usadas en dos 0 mas campos
podran ser compartidos entre los Campos, calculando el estimado de uso por
cada Campo de acuerdo a los principios correctos y reconocidos de
Contabilidad

Costos de Explotacién

Se incluyen aqui todos los costos directos e indirectos de un Campo
diferentes a los Costos de Exploracion o de Desarrollo a partir del inicio de la
Produccién Comercial Regular de dicho Campo, principalmente:

a) operacién, mantenimiento y reparacién de los Pozos de produccién e
inyeccién, asi como todos los Materiales, consumibles, productos, piezas
de recambio, tuberias, sistemas de servicios generales, lubricantes,
instalaciones, asi como la constitucién y variacién del stock de materiales
que pueden representar costos o créditos relacionados con las
Operaciones Petroleras.

b) planificacién, produccién, control, medicién y transporte del flujo de
Hidrocarburos, asi como el tratamiento, almacenamiento y traslado de los
Hidrocarburos desde los reservorios hasta el Punto de Fiscalizacién y
desde el Punto de Fiscalizacién hasta el sistema de transporte.

CLAUSULA 3

PRESUPUESTOS

La aprobacién de dichos presupuestos seguira el orden siguiente:
Programa de Trabajo y Presupuesto para Operaciones de Exploracién

El Programa de Trabajo y Presupuesto correspondiente al primer Afio del
Contrato sera presentado por el Titular y aprobado por YPFB de conformidad
con la Clausula 6.5 del Contrato. Para los Afios siguientes el Programa y
Presupuesto correspondiente a esos afios sera presentado y aprobado de
conformidad con la clausula 3.2.1 siguiente.

Programa de Trabajo y Presupuesto de Evaluacién
El Programa de Trabajo y Presupuesto correspondiente al Periodo de

Evaluacién sera presentado por el Titular y aprobado por YPFB de
conformidad con la Clausula 6.16 del Contrato.
3.2
3.2.1

3.2.2

3.2.3

Programa de Trabajo y Presupuesto durante el Periodo de Desarrollo y
Explotacion

El Programa de Trabajo y Presupuesto correspondiente al primer Afio del
Periodo de Desarrollo y Explotacion sera presentado por el Titular y
aprobado por YPFB de conformidad con la Clausula 7.9 del Contrato. Para
los Afios siguientes, el Programa y Presupuesto correspondiente a esos afios
sera presentado y aprobado de conformidad con la clausula 3.2.1 siguiente.

Disposiciones generales.

La presentacion de cada Programa de Trabajo y Presupuesto sera realizada
por el Titular a YPFB con el detalle de las Operaciones Petroleras previstas
para el Aho siguiente.

YPFB debera revisar y formular sus preguntas y/o observaciones y aprobar
el Programa de Trabajo detallado y el Presupuesto correspondiente cada
Afio de acuerdo al siguiente cronograma:

Antes del 30 de septiembre de cada Afio a mas tardar, el Titular debera
presentar a YPFB el Programa de Trabajo y el Presupuesto correspondiente
al siguiente afio.

Este Programa sera revisado por YPFB, quien antes del 30 de Octubre de
ese Afio debera notificar por escrito al Titular sus observaciones,
modificaciones o solicitudes de justificacion.

Antes del 30 de Noviembre de ese Ajo, el Titular debera presentar a YPFB
el proyecto definitivo del Programa de Trabajo detallado y el Presupuesto
correspondiente para el Afio siguiente mas las previsiones de produccién
para el afio siguiente, y las Ultimas previsiones de cierre del Programa de
Trabajo y Presupuesto para el Afio en curso.

Después de las revisiones, modificaciones y complementaciones aportadas
por YPFB, el Programa de Trabajo y el Presupuesto correspondiente deben
ser aprobados definitivamente por ambas Partes a mas tardar el 20 de
Diciembre de ese Afo.

En caso de ser necesaria una modificacién del Programa de Trabajo y del
Presupuesto correspondiente al Afio en curso, el Titular notificara a YPFB la
intencion de realizar la modificacién y enviara el nuevo Programa de Trabajo
y Presupuesto revisado para su aprobacion. YPFB dispondra de 30 Dias para
aprobar las modificaciones realizadas por el Titular, en caso de no
pronunciarse en ese plazo, las modificaciones quedan aprobadas
tacitamente. las modificaciones deberan presentarse hasta junio del afio al
que hace referencia el presupuesto. Con posterioridad a esta fecha, en caso
de existir razones justificadas las partes acordaran una modificacién adicional
al presupuesto.

Con la condicién de respetar el Programa de Trabajo aprobado por YPFB, el
Titular podra ejecutar costos y/o gastos suplementarios en el Presupuesto
Anual si la adicién de los excedentes no fuera superior al 5% de los Costos
las operaciones del Presupuesto Anual Aprobado.

Si para la realizaci6n del Programa de Trabajo, los costos y/o gastos
3.3

3.3.1

3.3.2

3.3.3

3.3.4

41.

comprometidos por ei Titular fueran superiores al Presupuesto aprobado y
que estos excedentes no entraran dentro de los {imites indicados
anteriormente, el Titular debera someter a aprobacién de YPFB en el plazo
mas breve posible, el Presupuesto revisado para su aprobacién siguiendo lo
dispuesto en el articulo 3.2.2 anterior.

El Programa de Trabajo mencionado en esta clausula sera el ultimo
programa de trabajo aprobado

Presentacion de documentos relativos al Programa de Trabajo y Presupuesto
correspondiente

El Programa de Trabajo presentado a YPFB, debera incluir las caracteristicas
técnicas de cada etapa de operacion y su presentacién debera permitir su
telacién con el Presupuesto correspondiente.

El Presupuesto a ser aprobado por YPFB debera ser detallado por item
presupuestario significativo y debera permitir su relacién facil con la
contabilidad de las operaciones.

Ei Presupuesto detallado que sera revisado por YPFB, sera expresado en
Dolares, con sus equivalentes en Bolivianos.

Los documentos de soporte a ser remitidos a YPFB para la revision del
Presupuesto detallado deberan incluir:

. Un reporte detallado de los Costos desglosados de acuerdo con la
clasificacion general descrita en la clausula 2

. Un pronéstico de produccién estimada de petrdleo, gas natural, GLP,
etc.

Estos reportes inciuiran comentarios y las principales hipdtesis a tener en
cuenta.

En caso de existir alguna modificacién del Programa de Trabajo y del
Presupuesto correspondiente, el Titular debera presentar a YPFB:

. La ejecucién de los costos desde el inicio de! afio en curso hasta el
mes anterior a la fecha de presentada la revision del Presupuesto.

. Una comparacion del Programa de Trabajo y Presupuesto revisados
con el Programa de Trabajo y Presupuesto inicialmente aprobados.

. Las explicaciones y justificativos necesarios en los items
presupuestarios en los cuales se originan las principales
madificaciones que exceden los limites descritos en la clausula 3.2.3.

CLAUSULA 4

COSTOS RECUPERABLES

Los Costos Recuperables seran cargados segun los términos y condiciones
del Contrato y de este Procedimiento Contable. El Titular tendra el derecho
de recuperar en forma provisoria los Costos aprobados en los Programas de
Trabajos y Presupuestos presentados a YPFB y aprobados por este, los
cuales seran aprobados posteriormente en forma definitiva segun las
estipulaciones de Auditoria previstas en la clausula 8 del presente Anexo.

Los Costos Recuperables seran mantenidos en dolares.

En aquellas areas del contrato que existan campos en explotacion y areas
exploratorias, los costos de exploracién seran considerados Costos
Recuperables con la produccién de dicho campo. En las areas del contrato
que solo posean areas exploratorias los costos de exploracién solo podran
consideradas Costos Recuperables una vez que se declare la Comercialidad
del Campo y comience !a produccién.

Todos los Costos Recuperables que seran cargados a las cuentas del
Contrato, incluyen pero no se limitan a:

Costos de Personal.

a)  Salarios, bonos, primas y cualquier otra remuneracién pagados a los
empleados del Titular, sean estos técnicos 0 de apoyo como legal,
contabilidad, _tesoreria, fecursos humanos, informatica y
telecomunicaciones, servicios generales, etc, que estén temporal o
permanentemente trabajando en beneficio de las Operaciones
Petroleras.

b) Costos relativos a las cargas sociales de los empleados del titular que
incluyen seguridad social, fondos de pensiones, etc.

c) Costos del personal del Titular por concepto de enfermedades, feriados,
vacaciones, aplicables a los salarios pagados mensual, quincenal,
semanal o diariamente

d) Costos por concepto de seguros de vida colectivos, aplicables a los
costos del Titular en la Republica.

e) Cualquier otro costo relacionado con el personal del Titular segun las
Leyes Aplicables en la Republica de Bolivia.

f) Costos relacionados con el suministro a los funcionarios de YPFB y del
Ministerio de las facilidades necesarias para el ejercicio de sus
derechos de conformidad con el Contrato, a los cuales hace referencia
la clausula 15.1 (r) del Contrato.

g) Costos relacionados con la formacién de los estudiantes o egresados
de educacién técnica o superior relacionados con la industria petrolera
a los cuales hace referencia la Clausula 15.1 (s) del Contrato.

h) —Costos relacionados con la capacitacion al personal boliviano del Titular
y al personal de YPFB a los cuales hace referencia la Clausula 16.4 del
Contrato.

En caso de que este personal solo dedique una porcién de su tiempo a las
Operaciones Petroleras regidas por el Contrato, sdlo esa porcién prorrateada
de los salarios correspondientes, o jornales, u otros costos descritos en el
4.1.3.

presente seran cargados y las bases de dichas asignaciones prorrateadas
deberan ser especificadas. El Titular mantendra los registros necesarios,
incluidas las planillas de control de horas de trabajos ejecutado

Costos de movilizacién y desmovilizacién del personal.

a) Costos de movilizacién y desmovilizacién, del pais de origen hacia la
Republica, para todo el personal designado para las Operaciones
Petroleras y sus respectivas familias, en condicidn permanente o
temporal

b) Costos de movilizacion, dentro de la Republica del personal designado
para las Operaciones Petroleras, en condicién permanente o temporal,
en direccion a los lugares en que dichas operaciones son conducidas y
viceversa.

Costos de transporte y reubicaci6én del personal.

Transporte de personal y Materiales necesarios para la ejecucién de las
actividades contempladas en el Contrato.

Traslado de personal hasta y desde los campos donde se realizan las
operaciones.

Viajes a sede de Gobierno y otras ciudades de Bolivia para atender tramites
o concurrir a reuniones con entidades Gubernamentales o terceros para
tratar temas relacionados con las Operaciones Petroleras.

a) Servicios del Titular.

Los servicios relativos a las Operaciones Petroleras suministrados por el
Titular, incluidos los que hayan sido ejecutados por medio de equipos o
servicios propiedad exclusiva del Titular seran debitados a las cuentas del
Contrato segtin los precios normalmente aplicados por el Titular siempre que
el nivel de precios sea competitivo con los del mercado internacional. Estos
servicios seran presentados a YPFB para su aprobacion

b) Servicios de Terceros.

Los contratos de servicios de cualquier naturaleza suministrados por terceros
seran debitados a las cuentas del Contrato por el valor de su costo real.

Costos de Materiales.
a) Compra y alquiler de Materiales.

La valoracién de los Materiales comprados 0 alquilados por el Titular para la
utilizacion en las Operaciones Petroleras incluira el precio del Material
comprado o la tarifa de servicio segun factura, deducido el descuento de caja
(si hubiere), mas los costos de flete y expedicién entre el local de suministro y
el local de embarque; tasas portuarias; aranceles y demas derechos
aduaneros; flete hasta el local de destino; seguros; impuestos; costos de
legalizacién; costos de inspeccién y otros debitados al costo del Material, asi
como las operaciones de manipulacién y traslado a los almacenes 0 sitios de
operacion.
. Materiales nuevos

Los Materiales que nunca hayan sido utilizados seran facturados seguin
el precio neto de entrega.

. Materiales usados.

Los Materiales que se encuentren en buenas condiciones y puedan
utilizarse para su funcion original sin tener que ser reacondicionados,
seran facturados a un precio maximo del setenta y cinco por ciento
(75%) del valor neto del Material nuevo equivalente disponible
actualmente en el mercado.

. Otros Materiales usados.

Los Materiales usados que puedan arse para su funcion original,
después de ser reparados y reacondicionados, seran facturados a un
maximo del cincuenta por ciento (50%) del valor neto del material o
equipo nuevo equivalente disponible actualmente en el mercado.

. Materiales en malas condiciones.

Los Materiales que ya no puedan utilizarse para su funci6n original pero
que puedan utilizarse con otros fines, seran facturados a un precio
maximo del veinticinco por ciento (25%) del valor neto del Material
nuevo equivalente disponible actualmente en el mercado.

. Desechos.

Los Materiales que ya no puedan repararse o utilizarse seran
facturados al precio actual de mercado para los desechos.

b) El Titular no garantizara ningun Material mas alla de las garantias
ofrecidas por los suministradores y fabricantes, y en caso de equipos 0
materiales defectuosos, cualquier indemnizaci6n recibida por el Titular
de sus suministradores 0 de sus agentes sera debidamente acreditada
a las cuentas del presente Contrato.

El Titular podra mantener en la Republica almacenes para preservar los
Materiales y otros articulos relacionados con las Operaciones Petroleras
del Contrato

c)  .EI Titular realizara inventarios fisicos con una periodicidad anual.

El Titular debera notificar a YPFB con no menos de treinta (30) Dias de
antelacién su intencién de realizar dichos inventarios, de modo que
YPFB pueda asistir si lo desea.

d) El Titular realizara los ajustes necesarios en la cuenta de Costos
Recuperables después de conciliar dicha cuenta con el inventario
realizado e informara a YPFB de tales ajustes, y presentara una lista
de las medidas propuestas para evitar la repeticién de estos hechos.

4.1.5. Impuestos, Tasas Contribuciones y Compensaciones e Indemnizaciones

a)

4.1.7.

4.1.8.

Los impuestos, tasas y contribuciones vigentes en la Republica y aplicables a
las Operaciones Petroleras realizadas por el Titular en el marco del Contrato
se constituyen en Costos Recuperables con excepcién del Impuesto Directo
a los Hidrocarburos, Regalias, Participaciones y del impuesto a las utilidades
de las empresas

Diferencias de cambio

Las diferencias de cambio relacionadas a la variacion de la paridad dei tipo de
cambio del dolar con relacién al boliviano son consideradas créditos o debitos
dentro de los costos recuperables.

Proteccién al Medio Ambiente y Seguridad Industrial

Son considerados Costos Recuperables todos los costos y/o gastos
incurridos por el Titular con ia finalidad de evitar la polucion y el deterioro
del medio ambiente y de garantizar la seguridad y la proteccion de las
personas que prestan servicios y/o forman parte del Titular bajo el marco
del Contrato y las Leyes Aplicables.

Costos Legales

Los valores pagados por el Titular por concepto de honorarios de
abogados e incurridos en beneficio de las Operaciones Petroleras seran
Costos Recuperables, pero no se incluiran como tales los referidos a
costes derivados de un proceso arbitral entre las Partes o por solicitud de
un experto para otros fines relacionados con el Contrato.

4.1.9. Seguros

a)

b)

Los costos por primas de seguros contratados por el Titular para cubrir las
operaciones realizadas bajo el marco del Contrato, previstas en la clausula
17 del mismo, son considerados Costos Recuperables.

Los costos que se refieren a las franquicias pagadas para la reparaci6n de
dafios causados durante la realizacién de la Operaciones Petroleras bajo el
marco del contrato son consideradas Costos Recuperables.

4.1.10. Costos de Administraci6n y Servicios

Todos los costos directos e indirectos que se deriven del uso de las
instalaciones comunes de apoyo para las operaciones de exploracién,
desarrollo y explotacién, como por ejemplo, los costos de las actividades de
gestion y servicios, entre los que se incluyen:

a) la compra, construccién, operacién y mantenimiento de los almacenes,
vehiculos automotrices, oficinas administrativas, estaciones de incendio y de
seguridad, talleres, plantas de tratamiento de aguas residuales, plantas
eléctricas, sistemas de comunicaciones, alojamiento, instalaciones y muebles
comunales, herramientas y equipos utilizados en estas actividades;

b) todos los Costos de direccién, administrativos (alquiler, muebles,
comunicaciones, energia, mantenimiento y seguridad) y generales incurridos
en la Republica en tas oficinas principales del Titular y en el Area del Contrato
principalmente los de supervisién, contabilidad y los servicios relacionados con
los empleados.

c) en caso de que cualquier otra instalacion sea utilizada para operaciones
relacionadas con otras areas contractuales, los costos respectivos seran
prorrateados de acuerdo con su utilizaci6n.

Los costos de administracion y servicios deben ubicarse en Costos de
Exploracién, Costos de Desarrollo y Costos de Explotacién, segun la
descripcion realizada en la Clausula 2 del presente Anexo.

Los Costos de administracién y servicios no se duplicaran con los Costos
cargados segtn lo establecido en las subclausulas 4.1.1, 4.1.2 y 4.1.3
indicadas anteriormente.

4.1.11 Depreciacién de los Activos Fijos

Durante la fase de Desarrollo, los activos fijos detallados a continuacién seran

amortizados de manera lineal de acuerdo a su vida Util en los siguientes
porcentajes y afios de depreciacion. Y las amortizaciones seran presentadas
como costos recuperables:

a. Pozos petroleros 5 afios
b. Lineas de recoleccién 5 afios
c. Plantas de procesamiento 8 afios
d. Ductos 10 afios

4.1.12. Otros Costos.

Cualquier Costo no cubierto por o relacionado con las disposiciones para
débito a las cuentas del Contrato, y que hayan sido incurridos por el Titular
para la ejecucién apropiada de las Operaciones Petroleras, bajo reserva que
dichos costos y/o gastos hubieran sido incluidos en el Presupuesto, de acuerdo
al procedimiento descrito la Clausula 3.

4.1.13. Cargos Relacionados con Casa Matriz del Operador

Se consideran costos de asistencia general los costos de direccién general,
supervision, control, soporte cientifico, utilizados para alcanzar el kow how
aplicado en las operaciones petroleras, provistos por la casa matriz del Titular
durante los periodos de exploracién, desarrollo y explotacién del presente
contrato.

Esta asistencia general sera considerada Costos Recuperables en los periodos
que correspondan aplicando los porcentajes aprobados a continuacién:

e Durante las Operaciones de Exploracién se considerara el 1% sobre los
costos y/o gastos anuales de ese periodo.

e Durante las operaciones de Desarrollo se considerara el 0.5% sobre los
costos o gastos anuales de esa etapa.

La verificacion del calculo y aplicacién correcta de la formula de la Asistencia

ae
ahh

4.2.

4.3.

5.1.

5.2.

General estara sujeta a auditorias.

Créditos bajo el Contrato

Los ingresos netos de las siguientes transacciones deben acreditarse a la
cuenta de Costos Recuperables:

a) ingresos netos de cualquier seguro o reclamacién relacionada con las
Operaciones Petroleras o cualquier activo cargado a la cuenta de Costos
Recuperables;

b) ingresos recibidos de terceros por uso de la propiedad o activos cargados
a la cuenta de Costos Recuperables;

c) cualquier indemnizacion recibida por el Titular, de los suministradores 0
fabricantes o de sus agentes en relacién con servicios, Materiales
defectuosos, cuyo Costo haya sido cargado previamente a la cuenta de
Costos Recuperables;

d) pagos por concepto de arrendamientos, reembolsos u otros créditos
recibidos por el Titular aplicable a cualquier cargo que se haya hecho a la
cuenta de Costos Recuperables;

e) ingresos por ventas de materiales sobrantes o activos cargados a las
cuentas de Costos Recuperables, de los cuales se ha recibido la cantidad
neta.

No duplicacién de cargos ni de créditos

No obstante otras disposiciones previstas en el presente Procedimiento
Contable, es la intencién contractual que no exista duplicacién de cargos o
créditos en la cuenta de Costos Recuperables. Los costos debitados a dichas
cuentas y relativos a bienes no utilizados por concepto seran acreditados y,
después de haberse registrado como crédito, el Titular podra disponer
libremente de tales bienes.

CLAUSULA 5

RECURSOS PARA LAS OPERACIONES PETROLERAS

Las remesas hacia la Republica de fondos necesarios para la ejecucion de las
Operaciones Petroleras seran registradas de conformidad con el presente
Procedimiento Contable y las Leyes Aplicables.

Los fondos necesarios para el pago de los costos y/o gastos realizados en e!
marco del contrato seran provistos por el Titular siguiendo las necesidades
expresadas en el Presupuesto aprobado, y serviran para cubrir exclusivamente
con el Programa de Trabajo y el Presupuesto aprobados por el YPFB.
6.1.

6.2.

6.3.

6.4.

6.5

6.6

6.6.1.

CLAUSULA 6

INFORMES DE RETRIBUCION DEL TITULAR

E| Titular llevara en la Republica registros financieros y contables detallados
de las Operaciones Petroleras, asi como los justificantes primarios originales
de las mismas, conforme a las practicas usuales de la Industria y a lo
establecido en la Clausula 2.1 del presente Anexo.

Para cumplir lo mencionado en la Clausula 6.1 y garantizar el control eficiente
de los Costos Recuperables bajo Contrato, el Titular presentara un plan de
cuentas que permita el registro correcto de los Costos que provoque cada
actividad en las Operaciones Petroleras durante las operaciones de
Exploracién, Desarrollo y Explotacion que sera presentado en los 30 dias
siguientes a la Fecha Efectiva para su aprobacién por YPFB, quien en un
plazo no mayor a 30 dias debera aprobarlo. En caso de no aprobarlo en ese
término se considerara aprobado.

Dicho plan de cuentas debera estar disponible ante cualquier solicitud de
YPFB 0 Cuaiquier otro organismo gubernamental competente de la Republica.

Todos los informes financieros y contables que e! Titular presentara a YPFB
tendran uniformidad en lo que se refiere a denominaciones, referencias y
codificaciones, a fin de facilitar su comprensi6n.

Todos los informes financieros y contables se confeccionaran al cierre de
cada mes y recogeran la informacién correspondiente a los Ingresos y Costos
Recuperables del periodo.

Todos los informes financieros y contables referentes a los once (11)
primeros meses de cada Afio seran presentados a YPFB dentro de los
quince (15) Dias posteriores al ultimo dia de cada mes. Los informes
financieros y contables referentes al Ultimo mes de cada Afio seran
presentados a YPFB dentro de los sesenta (60) Dias posteriores al ultimo
dia de dicho mes.

Adicionalmente a los calculos que debe presentar el Titular, de conformidad
con la clausula 14.5 del Contrato, el Titular presentara en forma mensual y
hasta e! dia 15 del mes siguiente los informes siguientes:

Informe de Hidrocarburos Producidos e Hidrocarburos Netos Total Mensual.

Después de iniciar la Produccién Comercial Regular en los Campos objeto del
Contrato, el Titular presentara a YPFB un informe de Hidrocarburos
Producidos e Hidrocarburos Netos por nivel productor, por Pozo y por Campo
que debera ser entregado de acuerdo a los plazos descritos en la clausula
6.5, e incluira la siguiente informacién:

a) Cantidad de Hidrocarburos Producidos debidamente separados segun
corresponda, por nivel productor, por Pozo y total del Campo Dia a Dia

b) Cantidad de Hidrocarburos Producidos debidamente separados segun
corresponda, por nivel productor, por Pozo y total del Campo acumulado
hasta la fecha en cuestiOn
al Bl

c) Cantidad de pérdidas de Hidrocarburos Producidos en el periodo y
acumulado.

d) Cantidad de Hidrocarburos Producidos dedicados a la quema, venteo y
consumo propio en el periodo y acumulado.

e) Cantidad de Hidrocarburos Netos entregados en el Punto de
Fiscalizacién a YPFB en el periodo y acumulado.

f) Cantidad acumulada de Hidrocarburos Producidos y almacenados en el
periodo indicado.

g) La cantidad de Gas Natural Asociado usada diariamente para llevar a
cabo las Operaciones Petroleras.

Informe de Costos

De conformidad con las disposiciones del Contrato, especialmente las
contempladas en la Clausula 14.5, cada Mes el Titular debera preparar para
YPFB un informe de Costos.

El informe reflejara el avance de !os trabajos con relacion al Presupuesto
aprobado segun el procedimiento descrito en la clausula 3 de este Anexo

El informe debera distinguir entre Costos de Exploracién, Costos de
Desarrolio y Costos de Explotacién e identificara todos los componentes
principales de Costos dentro de estas categorias. El informe se entregara a
YPFB, en los plazos establecidos en la clausula 6.5 incluyendo 1a informacion
siguiente:

a) Costos ejecutados en las Operaciones Petroleras bajo este Contrato en
el Mes en cuestion y acumulados hasta ei Mes correspondiente,
desglosados en los indicadores y categorias establecidas de acuerdo a
lo dispuesto en el presente Anexo .

b) Explicaciones sobre cualquier variacién entre el Presupuesto aprobado y
los Costos reales para el periodo en cuestion.

c) Explicaciones sobre cualquier diferencia entre el Presupuesto aprobado
para el Afio en cuestion y los Costos reales acumulados ejecutados.

Informe de Costos Recuperables.

El informe se entregara a YPFB, en los plazos estabiecidos en /a clausula 6.5
incluyendo la informacion siguiente:

a) Desde el inicio de las Operaciones Petroleras hasta el fin del mes
anterior:
e Los Costos Recuperables acumulados
e Los Costos Recuperados acumulados
e El saldo de los Costos Recuperables pendientes a acumular para
el mes siguiente.

b) Enel mes reportado:

« El saldo acumulado pendiente definido en el punto a) de la presente
clausula,
« Los Costos Recuperables generados en el Mes y que seran
utilizados en los calculos de la Clausula 14.5 del Contrato.

6.6.4 Informe Retribucisn del Titular

De conformidad con las disposiciones en la Clausula 14.5 del Contrato, cada
Mes el Titular debera preparar para YPFB un informe de Retribucién que
incluira la informacion siguiente:

a) Valor de la Retribucién acumulada desde el inicio del Contrato hasta el fin
de! Mes anterior;

b) Valor de la Retribucién correspondiente al mes reportado.

CLAUSULA 7
PAGOS

7.1. Bajo los términos del presente Contrato, todos los pagos que se deban a
YPFB por e! Titular y los Subcontratistas, en la Republica seran facturados y
pagados en Bolivianos.

7.2. Todo pago que deba hacerse bajo los términos del Contrato se hara dentro de
los plazos establecidos en las Clausulas que correspondan al Contrato.

CLAUSULA 8
AUDITORIA

8.1. YPFB, cubriendo todos los costos correspondientes, tendra derecho a
realizar una auditoria completa de la cuenta de Costos Recuperables, asi
como de los registros y originales de los justificantes primarios directamente
relacionados con esa contabilidad, en el curso de cualquier Afio o parte del
mismo, dentro de! periodo de sesenta (24) Meses contados a partir del ultimo
dia de dicho Afo. El informe del auditor se presentara a consideracion del
Titular en un plazo de sesenta (60) Dias posteriores a la terminacién de la
misma.

El Titular tendra un plazo de sesenta (60) Dias, contados a partir de la
recepcién del informe del auditor, para responder cualquier aclaracién
solicitada por YPFB.

Transcurridos los plazos establecidos en esta Subclausula 8.1, la cuenta de
Costos Recuperables sera considerada aprobada por YPFB, salvo cualquier
discrepancia reiterada sefialada en el informe del auditor.

8.2.

8.3.

8.4.

Durante el transcurso de !a auditoria YPFB podra verificar y examinar todos
los cargos y créditos del Titular relacionados con las Operaciones Petroleras,
incluidos los libros de contabilidad, asiento contable, inventarios, facturas de
existencias y cualquier otro documento como cartas y registros necesarios
para la auditoria y verificacion de todos los cargos y créditos.

Ademas, los auditores tendran derecho a visitar e inspeccionar, siempre que
ello tenga relacion con la auditoria y en momentos razonables, todos los
lugares, plantas, instalaciones, almacenes y oficinas de! Titular en la
Republica que presten servicio directo a las Operaciones Petroleras de
conformidad con los términos del Contrato.

Todo ajuste acordado entre el Titular y YPFB que resulte de la auditoria
debera registrarse inmediatamente en la cuenta de Costos Recuperables.
Cualquier discrepancia no resuelta surgida de la auditoria debera resolverse
de conformidad con lo dispuesto en la Clausula 21 del Contrato.

El Titular designara una firma de auditores independientes establecida en la
Republica y aprobada por YPFB, para que realice anualmente la auditoria de
las cuentas, archivos e informes derivados de las Operaciones Petroleras, la
cual emitira un informe del resultado de su trabajo a YPFB. EI! costo de la
auditoria y del informe se cargara a la cuenta de Costos Recuperables.
ANEXO E

PROGRAMA Y PERIODOS DE EXPLORACION

as
ANEXO E

PROGRAMA Y PERIODOS DE EXPLORACION

[No Aplica]
ANEXO F

RETRIBUCION DEL TITULAR

7A
ANEXO F

CALCULO DE LA PARTICIPACION DE YPFB Y DE LA
RETRIBUCION DEL TITULAR

I: La Participacion de YPFB establecida en este Contrato reemplazara la
“alicuota adicional a las utilidades extraordinarias por actividades extractivas de
recursos naturales no renovables” establecida en el Articulo 51 bis de la Ley 843 en el
caso de que ésta sea derogada, no siendo dicha Participacién de aplicacién hasta ese
momento.

II: Componentes de la participacién de YPFB y Ia Retribucién del Titular

En concordancia con la Clausula 13 de este Contrato, la Retribucién del Titular a
ser pagada por YPFB y la Participacidn de YPFB con respecto a cualquier Mes durante
la vigencia de este Contrato seran determinadas de acuerdo con las siguientes formulas:

PY, = IB, ~T, ~RT,

RT, = CR, +GDT,
donde:
PY, = Participacion de YPFB para el Mes “t”
RT, = Retribucion del Titular para el Mes “t”
CR, = Costos recuperados para el Titular en el Mes “t”
GDT, = Monto de la Ganancia a distribuir para el Titular en el Mes “t”
IB = Ingresos brutos generados por la venta de Hidrocarburos Netos en
el Punto de Fiscalizacién.
Tr; = Valor de las regalias, participaciones e IDH correspondientes a
los hidrocarburos netos recibidos por YPFB durante el Mes “t”.
t = Numero progresivo de Mes, de manera que t= corresponde al
Mes en que se ubica la fecha efectiva.
GD, = IB, -T, -CR,)
GDY, = qb,*GD,
GDT, = (1-qh)*GD,
donde:
GD, = Ganancia a distribuir proveniente de la venta de Hidrocarburos
Netos en el punto de fiscalizacién.
GDY, = Participacion de YPFB en el Mest.

qh, = Participacién porcentual de YPFB sobre la ganancia a distribuir,
proveniente de ia venta de hidrocarburos netos y que se obtiene de la
aplicacién de la Tabla de Participacién de YPFB.

III: Costos Recuperables

Para efectos de la formula del apartado II de este Anexo F, el valor de CR, se

determina de acuerdo a la formula que se indica a continuaci6n:

donde

Para t=1:
CR, = min{(O, + D, + 4,), LRC * UB, - To}
GR, = max{(O, + D, + 4, -(LRC * IB, -T,))}0}
Para t>1:
CR, = min(GR,, +O, + D,+.4,+/T_,+1TF_,),LRC* (1B, -T#)}
GR, = max{(GR,,+0,+D,+4,+/T,, +ITF,, -(LRC* (IB, -7,)))0}

min = Simbolo que significa [a menor de las dos cantidades que le
siguen, indicadas entre corchetes y separadas por una coma.

max = Simbojo que significa la mayor de las dos cantidades que le
siguen, indicadas entre corchetes y separadas por una coma.

Or = Costos Recuperables incurridos en el Mes “t” con excepcién de
Dy ITea, ITFeiy At.

D, = Depreciacion de las inversiones en el Mes “t” segiin la cléusula
4.1.11 del anexo D (incluye las inversiones no recuperadas citadas en el
Anexo G).

A, = Costos de abandono depositados en la Cuenta de Abandono en el
Mes “t”.

GR, = Costos Recuperables pendientes de recuperar hasta el mes “t”.

LRC = Limite porcentual de los Costos Recuperables sobre los ingresos

brutos netos de regalias, participaciones e IDH correspondientes a los
hidrocarburos netos recibidos por YPFB durante el Mes “t”, establecido
en la Clausula 13.2 (a) del presente Contrato.

IT, = El Impuesto sobre Transacciones efectivamente pagado en el Mes

ITF, = El Impuesto a las Transacciones Financieras efectivamente
pagado en el mes "t"

En caso de que todos los Costos Recuperables del Mes “t” no puedan ser
recuperados en dicho Mes los mismos serdn reportados de forma sucesiva ai siguiente
Mes

IV: Calculo del {ndice B para el Titular

El porcentaje de participacién de YPFB en las ganancias proviene de la Tabla de
Participacién como qb,. Depende del volumen de hidrocarburo liquido entregado en el
Punto de Fiscalizacién, QL, y de un cociente B, que se definen a continuaci6n:

QL, : Volumen de hidrocarburo liquido producido en el Mes “t” en barriles/dia.
El cociente B, se calcula de conformidad con la siguiente formula:

DA, 7) +Sepr,

B= a a para t>I

D.
B= DA, para t=1
TA,
Dd = Depreciacion de las inversiones calculada en el Mes “i”
DA, = Depreciaci6n acumulada calculada de las inversiones hasta el

Mes t=0. (este monto se encuentra definido en el Anexo G)

IA, = Inversiones acumuladas hasta el Mes t=0. (este monto se
encuentra definido en el Anexo G)

IMP, = Impuestos efectivamente pagados en el Mes “i” por las Empresas
Participantes a efectos de este Contrato, excepto IVA y aquellos que hayan sido
reconocidos como costos recuperables

I = Inversion efectuada en el Mes “i”.

i = Numero progresivo de Mes, de manera que i=I corresponde al
Mes en que se ubica la fecha efectiva.

V: Aplicacién de Ja tabla de participacién en Ia Ganancia segin los precios de
yenta de los Hidrocarburos Netos.

La participacién de YPFB, se calcularé con la Tabla que utiliza la produccién de
petrdleo como base y el calculo del indice B segin se indica en este Anexo. Los
resultados se aplican a las ganancias a distribuir del Mes “r” (GD,) provenientes de la

venta de Hidrocarburos Netos.

TABLA

CAMPO WARNES
INDICE B

oo 25% |

ee 22% 27%

38%

4% 53%

35%,

40%

45%

50%

32% 42%

39%

47%

21% aa

44%
41%
38%
ANEXO G

INVERSIONES REALIZADAS
ANEXO G

INVERSIONES REALIZADAS

[EI monto de las inversiones realizadas antes de la fecha del Contrato es provisional.
Las Partes continuaran revisandolo de buena fe para arribar al monto definitivo,
tomando en cuenta las auditorias que estan en proceso.]

SIZ,
f

(
